                                          Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 1 of 47




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CISCO SYSTEMS, INC., et al.,
                                                                                        Case No. 19-cv-07562-PJH
                                   7                   Plaintiffs,

                                   8             v.                                     ORDER RE MOTIONS TO COMPEL
                                                                                        ARBITRATION, STAY THE CASE,
                                   9     WILSON CHUNG, et al.,                          AND DISMISS
                                  10                   Defendants.                      Re: Dkt. Nos. 40, 41, 43, 45, 47, 54, 57,

                                  11                                                    80

                                  12          Before the court are defendant Jedd Williams’ (“Williams”) motion to compel
Northern District of California
 United States District Court




                                  13   arbitration and stay the case or, in the alternative, motion to dismiss (Dkt. 41), defendant
                                  14   Wilson Chung Ph.D.’s (“Chung”) motion to dismiss and joinder to Williams’ motions (Dkt.
                                  15   43), defendant Plantronic Inc.’s (“Plantronics” or “Poly”) motion to dismiss (Dkt. 40) and
                                  16   joinder to Williams’ and Chung’s motions (Dkt. 47), defendant Thomas Puorro’s
                                  17   (“Puorro”) motion to dismiss and joinder to his co-defendants’ respective motions (Dkt.
                                  18   45), and defendant James He’s (“He”) motion to dismiss and joinder to Williams’ motion
                                  19   to compel arbitration (Dkt. 54) (collectively, “defendants”).
                                  20          Having read the parties’ papers and carefully considered their argument and the
                                  21   relevant legal authority, and good cause appearing, the court hereby GRANTS Williams’
                                  22   motion to compel arbitration and stay the instant litigation with respect to the claims
                                  23   against him, TERMINATES his alternative motion to dismiss, and DENIES his motion to
                                  24   stay with respect to the claims against the remaining defendants. Additionally, the court
                                  25   GRANTS Chung’s and He’s motions to dismiss and GRANTS IN PART and DENIES IN
                                  26   PART Puorro’s and Plantronic’s motions to dismiss.
                                  27                                         BACKGROUND
                                  28          This action concerns the alleged misappropriation of Cisco Systems, Inc.’s and
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 2 of 47




                                   1   Cisco Technology, Inc.’s (collectively, “plaintiff” or “Cisco”) purported trade secrets. At

                                   2   core, plaintiff alleges that its former employees schemed with a competitor, Plantronics,

                                   3   to improperly reveal a range of its purported trade secrets.

                                   4   A.       The Underlying Claims

                                   5            Plaintiff filed its initial complaint on November 18, 2019. Dkt. 1. On December 17,

                                   6   2019, plaintiff filed the operative pleading in this action, its First Amended Complaint

                                   7   (“FAC”). Dkt. 25. In it, plaintiff alleges claims for the following:

                                   8        •      Misappropriation of trade secrets under both federal (Title 18 U.S.C. § 1836)

                                   9               and California state law (Cal. Civ. Code § 3426) against Chung. FAC ¶¶ 197-

                                  10               226.

                                  11        •      Misappropriation of trade secrets under both federal and California state law

                                  12               against He. Id. ¶¶ 227-55.
Northern District of California
 United States District Court




                                  13        •      Misappropriation of trade secrets under both federal and California state law

                                  14               against Williams. Id. ¶¶ 256-82.

                                  15        •      Misappropriation of trade secrets under both federal and California state law

                                  16               against Puorro. Id. ¶¶ 283-306.

                                  17        •      Intentional interference with a contractual relationship under California state

                                  18               law against Puorro. Id. ¶¶ 307-313.

                                  19        •      Misappropriation of trade secrets under both federal and California state law

                                  20               against Plantronics. Id. ¶¶ 314-41.

                                  21        •      Intentional interference with a contractual relationship under California state

                                  22               law against Plantronics. Id. ¶¶ 342-44.

                                  23            Except Chung, plaintiff seeks both monetary and injunctive relief against all

                                  24   defendants. FAC, Prayer for Relief. Plaintiff seeks only injunctive relief against Chung.

                                  25   Id. ¶¶ 220, 226.

                                  26

                                  27

                                  28
                                                                                       2
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 3 of 47




                                   1   B.      Factual Background1

                                   2           1.    The Parties and an Overview of Defendants’ Alleged Misconduct

                                   3                 a.    Plaintiff

                                   4           Plaintiff is a California corporation that designs, engineers, manufactures, and

                                   5   sells software, hardware, and other electronic devices. FAC ¶ 2.

                                   6                 b.    Plantronics

                                   7           Plantronics is a Delaware corporation with its principal place of business in Santa

                                   8   Cruz, California. Id. ¶ 12. Plantronics is “in the IP telephone, headset, video, and

                                   9   collaboration space” and is a market competitor to plaintiff. Id.

                                  10                 c.    Chung

                                  11           Chung served as a Principal Engineer in plaintiff’s Unified Communications

                                  12   Technology Group (“UCTG”). Id. ¶ 26. Chung’s responsibilities included developing
Northern District of California
 United States District Court




                                  13   plaintiff’s collaboration products, including “IP telephony solutions and audio headsets.”

                                  14   Id. Incidental to his role, Chung had access to “some of Cisco’s most confidential trade

                                  15   secrets used within the UCTG, including design specifications, schematics, source code,

                                  16   product market analyses, and vendor contract details.” Id.

                                  17           Chung formally departed plaintiff’s employment on February 28, 2019, id. ¶ 62, but

                                  18   began working for Plantronics on February 26, 2019, id. ¶ 69. As part of his employment

                                  19   with plaintiff, Chung received two laptops, a Lenovo and a MacBook. Chung returned his

                                  20   Lenovo laptop on February 27, 2019, id. ¶ 77, but, at least as of September 27, 2019, did

                                  21   not return his MacBook laptop, id. ¶ 95.

                                  22           Plaintiff alleges a series of instances between February 3, 2019 and at least March

                                  23   8, 2019 in which Chung downloaded, copied, or emailed various plaintiff’s documents

                                  24   and files concerning certain technological and business subject matter to multiple

                                  25   external devices not owned by plaintiff. Id. ¶¶ 36-80. Such subject matter includes

                                  26   “Cisco’s contribution to 5G technology . . . and design specification of a pre-release video

                                  27

                                  28
                                       1For purpose of this motion, the court recounts plaintiff’s well-pled allegations as true.
                                       The court will specify any FAC paragraph cited that is alleged on “information and belief.”
                                                                                   3
                                          Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 4 of 47




                                   1   conferencing display prototype,” id. ¶ 36, source code for debugging a user interface, id.

                                   2   ¶ 41, pre-release video conferencing display prototypes, id. ¶ 42, design details and

                                   3   specifications related to plaintiff’s sound bar products, id. ¶ 45 (alleged on information

                                   4   and belief), over 100 webinar presentations relating to plaintiff’s communications product

                                   5   portfolio, id. ¶ 65 (alleged on information and belief), a presentation detailing strategy and

                                   6   costs for a pre-release video conferencing display product, id. ¶ 51 (alleged on

                                   7   information and belief), plaintiff’s marketing position in the collaboration space, id. ¶ 64,

                                   8   and “component specifications and competitive differentiators” for plaintiff’s current and

                                   9   unreleased hardware products, id. ¶ 74.

                                  10          Chung used at least six different external devices to improperly download or

                                  11   transfer the subject information. Id. ¶ 37 (First Seagate Drive), ¶ 42 (Second Seagate

                                  12   Drive), ¶ 44 (SanDisk Drive), ¶ 39 (Samsung Drive), Chung’s personal email account, id.
Northern District of California
 United States District Court




                                  13   ¶¶ 64, 80, and his corporate email account at Plantronics, id. ¶ 80. At the time of his

                                  14   departure from plaintiff’s employment, Chung did not provide plaintiff the four external

                                  15   drives. Id. ¶ 77. Chung accessed at least three specific documents (the “EA Document,”

                                  16   the “Webex Vision Document,” and the “Cisco collaboration roadmap document”) during

                                  17   his employment at Plantronics. Id. ¶ 86.

                                  18          As a condition of his employment, Chung signed a Proprietary Information and

                                  19   Inventions Agreement (“PIIA”), which, among other things, prohibited him from

                                  20   maintaining simultaneous employment with any industry competitor, barred him from

                                  21   removing any plaintiff information except as necessary to perform his employment duties,

                                  22   and required that he return all plaintiff information upon termination of his employment.

                                  23   Id. ¶ 93. Revealed in the parties’ briefing, Chung maintained an arbitration agreement

                                  24   (“Chung Arbitration Agreement”) with plaintiff. Dkt. 50-3 at 2-5.

                                  25                 d.   He

                                  26          He served as an engineer. Id. ¶ 97. Incidental to his role, He had access to

                                  27   “some of Cisco’s most confidential trade secrets used within Cisco’s UCTG, including

                                  28   design specifications, schematics, source code, product market analyses, and vendor
                                                                                      4
                                          Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 5 of 47




                                   1   contract details.” Id. As early as March 2019, Chung began to recruit He to join

                                   2   Plantronics. Id. ¶ 99-100. In June 2019, He departed plaintiff’s employment, id. ¶ 114,

                                   3   and joined Plantronics on June 24, 2019. Id. ¶ 117 (alleged on information and belief).

                                   4          Plaintiff alleges a series of instances between May 13, 2019 and June 20, 2019 in

                                   5   which He took photographs of or downloaded plaintiff’s diagrams and documents

                                   6   concerning various technological and business subject matter to his iPhone and an

                                   7   external drive (the “LaCie drive”). Id. ¶¶ 102-114. Such subject matter includes an

                                   8   unreleased headset concept and like prototypes, FAC ¶¶ 103, 105, 109, “vendor

                                   9   roadmaps for Cisco’s products,” id. ¶ 109, “an unreleased IP telephone project,” id. ¶¶

                                  10   112, 118, “full engineering specifications for a next-generation conference room

                                  11   collaboration device,” id. ¶ 120, emerging business opportunities in the collaboration

                                  12   space, id. ¶ 106, and “Cisco’s strategic product development decisions,” id. ¶ 111.
Northern District of California
 United States District Court




                                  13          At the time of his departure, He did not return the LaCie Drive. Id.¶ 115. He

                                  14   accessed at least three specific documents (an unreleased IP telephone project

                                  15   schematic, a vendor roadmap update, and specification for a next-generation conference

                                  16   room collaboration device) during his employment at Plantronics. Id. ¶¶ 118-120.

                                  17          He signed his own PIIA, which similarly barred him from removing certain plaintiff’s

                                  18   information except as necessary to perform his employment duties and required that he

                                  19   return all such information upon termination of his employment. Id. ¶ 126. He did not

                                  20   maintain an arbitration agreement with plaintiff.

                                  21                 e.   Puorro and Williams

                                  22          Puorro is the Executive Vice President and General Manager of Products at

                                  23   Plantronics. Id. ¶ 128. Before joining Plantronics in early 2019, Puorro served as

                                  24   plaintiff’s Vice President of its Unified Communications Technology Group between

                                  25   October 2014 and December 2018. Id.

                                  26          Williams served as a Regional Sales Director and Director in Global Collaboration

                                  27   Sales prior to his termination from plaintiff’s employment in October 2019. Id. ¶ 127. In

                                  28   the latter role, Williams was responsible for developing strategies to bring plaintiff’s set of
                                                                                      5
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 6 of 47




                                   1   collaboration products to market. Id.

                                   2          Shortly after Puorro’s departure, Williams began to pursue employment at

                                   3   Plantronics. Id. ¶ 129. To do so, he reached out to Puorro, who initiated a “scheme” in

                                   4   which Puorro would exchange professional coaching and advocacy for his employment at

                                   5   Plantronics in exchange for Williams’ provision of “confidential details about Cisco’s

                                   6   competitive business.” Id. ¶ 130. Williams received an offer to join Plantronics on

                                   7   September 26, 2019. Id. ¶ 176. Between February 2019 and receipt of that offer,

                                   8   Williams underwent multiple interviews with various Plantronics executives. Id. ¶ 134

                                   9   (March 3-4, 2019 interviews with unidentified “First Poly Executive”); ¶ 147 (April 30,

                                  10   2019 interviews with other unspecified executives); ¶¶ 152, 155 (June 12, 2019 interview

                                  11   with other executive); ¶ 158 (June 28, 2019 interviews scheduled with other unspecified

                                  12   executives). Williams began his employment at Plantronics on October 14, 2019. Id. ¶
Northern District of California
 United States District Court




                                  13   179.

                                  14          Plaintiff alleges a series of communications between Williams, Puorro, and

                                  15   unidentified Plantronic executives during the February 2019 to September 2019 period to

                                  16   substantiate the alleged scheme. While the court will detail those communications in its

                                  17   analysis, Williams allegedly shared information concerning plaintiff’s collaboration

                                  18   business, id. ¶¶ 131, 153, a sales strategy named “Project Liberator,” id. ¶ 153,

                                  19   unannounced organizational changes (i.e., layoffs), id. ¶¶ 141, 158, plaintiff’s product

                                  20   strategy, id. ¶ 156, a sales strategy named “Project x,” id. ¶ 164, and some particular

                                  21   product, id. ¶ 169 (actual name redacted in the FAC).

                                  22          Williams signed his own PIIA, which required that, absent plaintiff’s consent, he

                                  23   maintain the confidentiality of any information concerning plaintiff’s business (actual or

                                  24   anticipated) and return all plaintiff information upon termination of his employment. Id. ¶¶

                                  25   265-67.2 Williams maintained an arbitration agreement (“Williams Arbitration

                                  26

                                  27
                                       2 Plaintiff alleges that Williams used a so-called “Time Machine back-up” of his corporate
                                       laptop and, at the time of his termination, failed to return that device. Id. ¶ 187. For
                                  28   reasons noted below, the court need not consider any information contained within that
                                       back-up device to reach its decisions on the various motions to dismiss at issue.
                                                                                       6
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 7 of 47




                                   1   Agreement”) with plaintiff. Dkt. 41.

                                   2           2.    Pre-Complaint Events

                                   3           By September 2019, plaintiff notified both He and Chung of their purported

                                   4   misconduct. Id. ¶¶ 89, 122. After receiving notice of their preservation obligations, both

                                   5   defendants attempted to conceal the information they purportedly misappropriated by, for

                                   6   example, performing Internet searches on how to delete information from certain devices

                                   7   without detection, id. ¶ 91 (Chung), and deleting files, id. ¶ 123 (He).

                                   8           Plantronics conducted its own investigation into the allegations against both

                                   9   Chung and He. Following each investigation, Plantronics terminated He’s employment,

                                  10   id. ¶ 124, and placed Chung on administrative leave, id. ¶¶ 95-96. Plantronics reinstated

                                  11   Chung on November 14, 2019. Id. ¶ 96. Plaintiff filed this action four days later. Dkt. 1.

                                  12   C.      The Instant Motions
Northern District of California
 United States District Court




                                  13           Plantronics, Puorro, Chung, and Williams respectively filed their motions on

                                  14   January 27, 2020. He filed his motion on February 10, 2020. All defendants request

                                  15   dismissal under Rule 12(b)(6).

                                  16           As noted above, Williams’ motion includes a primary request to compel arbitration

                                  17   of the claims against him and stay the instant litigation against both him and all

                                  18   defendants. After Williams filed his motion, the remaining defendants either filed a

                                  19   supplementary notice of joinder to Williams’ compulsion and stay requests with respect to

                                  20   the claims respectively against them or indicated such joinder in their briefing. Except

                                  21   Chung, who himself maintained an arbitration agreement with plaintiff, all of the non-

                                  22   Williams defendants rely upon the Williams Arbitration Agreement in support of their

                                  23   joinder requests. The court will analyze the various requests to compel arbitration, stay

                                  24   the instant litigation, and dismiss in that order.

                                  25                                            DISCUSSION

                                  26   A.      Legal Standards

                                  27           1.    Motion to Compel Arbitration

                                  28           Any party bound to an arbitration agreement that falls within the scope of the
                                                                                       7
                                          Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 8 of 47




                                   1   Federal Arbitration Act (“FAA”), Title 9 U.S.C. §§ 1, et. seq., may bring a motion to

                                   2   compel arbitration and stay the proceeding pending resolution of the arbitration. 9 U.S.C.

                                   3   §§ 3-4; Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir.

                                   4   2004). The FAA requires the court to compel arbitration of issues covered by the

                                   5   arbitration agreement. Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 218 (1985).

                                   6          In ruling on a motion to compel arbitration under the FAA, the district court’s role is

                                   7   typically limited to determining whether (i) an agreement exists between the parties to

                                   8   arbitrate; (ii) the claims at issue fall within the scope of the agreement; and (iii) the

                                   9   agreement is valid and enforceable. Lifescan, 363 F.3d at 1012; Chiron Corp. v. Ortho

                                  10   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). If the answers are yes, the

                                  11   court must enforce the agreement. Lifescan, 363 F.3d at 1012.

                                  12          Regarding whether an agreement exists to arbitrate, the “first principle” that
Northern District of California
 United States District Court




                                  13   underscores the U.S. Supreme Court’s arbitration decisions is that “[a]rbitration is strictly

                                  14   a matter of consent, and thus is a way to resolve those disputes—but only those

                                  15   disputes—that the parties have agreed to submit to arbitration.” Granite Rock Co. v. Int'l

                                  16   B’hd of Teamsters, 561 U.S. 287, 299 (2010); First Options of Chicago, Inc. v. Kaplan,

                                  17   514 U.S. 938, 943 (1995). Thus, “a court may order arbitration of a particular dispute only

                                  18   where the court is satisfied that the parties agreed to arbitrate that dispute.” Granite

                                  19   Rock, 561 U.S. at 297 (emphasis in the original).

                                  20          Regarding the validity of the agreement, the FAA provides that arbitration clauses

                                  21   “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

                                  22   equity for the revocation of any contract.” 9 U.S.C. § 2. Thus, state contract defenses

                                  23   may be applied to invalidate arbitration clauses if those defenses apply to contracts

                                  24   generally. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996); Circuit City

                                  25   Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir. 2002).

                                  26          Regarding the scope of the agreement, “any doubts concerning the scope of

                                  27   arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem'l Hosp.

                                  28   v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). Nevertheless, a motion to compel
                                                                                       8
                                          Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 9 of 47




                                   1   arbitration should be denied if “it may be said with positive assurance that the arbitration

                                   2   clause is not susceptible of an interpretation that covers the asserted dispute.” AT&T

                                   3   Techs., Inc. v. Commc'n Workers, 475 U.S. 643, 650 (1986).

                                   4          2.      Motion to Stay

                                   5          Title 9 U.S.C. § 3 provides that a federal court must stay its proceedings against a

                                   6   party bound to an arbitration agreement subject to the FAA. 9 U.S.C. § 3.

                                   7          Distinct from Title 9 U.S.C. § 3’s statutorily mandated stay, a district court

                                   8   maintains authority to enter a stay of litigation as part of its inherent authority to manage

                                   9   its own docket. Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). The United States

                                  10   Supreme Court has recognized that such entry may be advisable in litigation involving

                                  11   mixed arbitrable and non-arbitrable claims but has reiterated that “[t]hat decision is one

                                  12   left to the district court . . . as a matter of its discretion to control its docket.” Moses H.
Northern District of California
 United States District Court




                                  13   Cone Mem'l Hosp, 460 U.S. at 21 n.23.

                                  14          3.      Rule 12(b)(6) Motion to Dismiss

                                  15          A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims

                                  16   alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Rule 8

                                  17   requires that a complaint include a “short and plain statement of the claim showing that

                                  18   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6), dismissal “is

                                  19   proper when the complaint either (1) lacks a cognizable legal theory or (2) fails to allege

                                  20   sufficient facts to support a cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953,

                                  21   959 (9th Cir. 2013). While the court is to accept as true all the factual allegations in the

                                  22   complaint, legally conclusory statements, not supported by actual factual allegations,

                                  23   need not be accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint

                                  24   must proffer sufficient facts to state a claim for relief that is plausible on its face. Bell

                                  25   Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 558-59 (2007).

                                  26          As a general matter, the court should limit its Rule 12(b)(6) analysis to the

                                  27   contents of the complaint, although it may consider documents “whose contents are

                                  28   alleged in a complaint and whose authenticity no party questions, but which are not
                                                                                        9
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 10 of 47




                                   1   physically attached to the plaintiff's pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th

                                   2   Cir. 2005); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“a court can consider a

                                   3   document on which the complaint relies if the document is central to the plaintiff's claim,

                                   4   and no party questions the authenticity of the document”). The court may also consider

                                   5   matters that are properly the subject of judicial notice, Lee v. City of L.A., 250 F.3d 668,

                                   6   688–89 (9th Cir. 2001), exhibits attached to the complaint, Hal Roach Studios, Inc. v.

                                   7   Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and documents

                                   8   referenced extensively in the complaint and documents that form the basis of the

                                   9   plaintiff's claims, No. 84 Emp'r-Teamster Jt. Counsel Pension Tr. Fund v. Am. W. Holding

                                  10   Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).

                                  11   B.     Analysis

                                  12          1.     Defendants’ Requests to Compel Arbitration
Northern District of California
 United States District Court




                                  13                 a.   Williams’ Motion to Compel Arbitration

                                  14          In support of his motion to compel arbitration, Williams cites the Williams

                                  15   Arbitration Agreement. Dkt. 41-2 at 2-3. Plaintiff does not dispute that it and Williams

                                  16   entered the Williams Arbitration Agreement and that that agreement remains enforceable.

                                  17   In relevant part, the Williams Agreement provides:

                                  18                 “The Company and I agree to resolve exclusively through
                                                     binding arbitration all claims . . . (“claims”), past, present or
                                  19                 future, whether or not arising out of my employment (or its
                                                     termination), that the Company may have against me or that I
                                  20                 may have against any of the following: (1) the Company . . .
                                                     Examples of claims that we both agree to submit to arbitration
                                  21                 include claims of discrimination, harassment, retaliation,
                                                     wrongful termination, unpaid wages, breach of contract,
                                  22                 defamation, and all other claims related to the employment
                                                     relationship (or its termination), regardless of whether the claim
                                  23                 is brought by me or the Company.” Dkt. 41-2 at 2.
                                  24          Plaintiff consented to Williams’ alternative motion to compel arbitration under this

                                  25   agreement. Dkt. 53 at 6. Therefore, the court grants Williams’ motion to compel

                                  26   arbitration with respect to the claims against him.

                                  27                 b.     Chung’s Request to Compel Arbitration

                                  28          In his opening brief, Chung joins in Williams’ motion to compel arbitration. Dkt. 43
                                                                                    10
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 11 of 47




                                   1   at 12-14. In support of that request, Chung initially argued that the claims against him

                                   2   are also subject to the Williams’ Arbitration Agreement because those claims are

                                   3   “intimately founded in and intertwined with” that agreement. Id. at 14. In its opposition,

                                   4   plaintiff proffered evidence of an arbitration agreement between it and Chung signed

                                   5   January 29, 2007 (the Chung Arbitration Agreement referenced above). Dkt. 50-3 at 2-5.

                                   6   That agreement includes the following provisions:

                                   7                 “We agree to arbitrate before a neutral arbitrator any and all
                                                     disputes or claims arising from or relating to Employee’s
                                   8                 recruitment to or employment with Cisco, or the termination of
                                                     that employment, including claims against any current or former
                                   9                 agent or employee of Cisco, whether the disputes or claims
                                                     arise in tort, contract, or pursuant to a statute, regulation, or
                                  10                 ordinance now in existence or which may in the future be
                                                     enacted . . . including, but not limited to . . claims for fraud . . .
                                  11                 or breach of contract . . . [and various other employment related
                                                     claims].” Dkt. 50-3 at 3 (i.e., “general arbitration agreement
                                  12                 provision”).
Northern District of California
 United States District Court




                                  13                 ...
                                  14                 “We understand and agree that nothing in this Agreement shall
                                                     prevent either party from seeking from a court the remedy of an
                                  15                 injunction for a claimed misappropriation of a trade secret,
                                                     patent right, copyright, trademark, or any other intellectual or
                                  16                 confidential property.” Id. at 4 (i.e., the “intellectual property
                                                     injunctive relief carveout”).
                                  17
                                                     ...
                                  18
                                                     “We understand and agree that if any term or portion of this
                                  19                 Agreement shall, for any reason, be held to be invalid . . . or to
                                                     be contrary to public policy. . . then the remainder of this
                                  20                 Agreement shall not be affected by such invalidity . . . but shall
                                                     remain in full force and effect, as if the invalid . . . term or portion
                                  21                 thereof had not existed within this Agreement.” Id. (i.e., the
                                                     “severability provision”).
                                  22

                                  23          In his reply, Chung contested that this agreement provides a second independent

                                  24   basis for this court to compel arbitration of the claims against him. Dkt. 56 at 6-7. The

                                  25   court analyzes each of Chung’s arguments below.

                                  26                       i.       The Chung Arbitration Agreement Does Not Require

                                  27                                Arbitration of the Claims Against Him

                                  28          In his reply, Chung argues that the intellectual property injunctive relief carveout is
                                                                                       11
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 12 of 47




                                   1   unenforceable because, when considered in light of the general arbitration agreement

                                   2   provision, the Chung Arbitration Agreement is ambiguous. Dkt. 56 at 6. In support of

                                   3   that argument, Chung cites Comedy Club, Inc. v. Improv West Associates, 555 F.3d 1227

                                   4   (9th Circ. 2009) for the proposition that the Ninth Circuit has considered and held

                                   5   ambiguous an arbitration provision including a similar carveout for equitable relief. Dkt.

                                   6   56 at 6-7.

                                   7          Chung overstates the relevance of Comedy Club, Inc. here. The arbitration

                                   8   provision at issue in Comedy Club, Inc. generally provided the following:

                                   9                  “All disputes relating to or arising under this Agreement or the
                                                      Asset Purchase Agreement shall be resolved by arbitration in
                                  10                  Los Angeles, California . . .” Id. at 1281.
                                  11          The provision then added that:

                                  12                  “Notwithstanding this agreement to arbitrate, the parties, in
Northern District of California
 United States District Court




                                                      addition to arbitration, shall be entitled to pursue equitable
                                  13                  remedies and agree that the state and federal courts shall have
                                                      exclusive jurisdiction for such purpose and for the purpose of
                                  14                  compelling arbitration and/or enforcing any arbitration award.”
                                                      Id.
                                  15

                                  16          On appeal, the parties in Comedy Club, Inc. disputed whether this provision

                                  17   allowed the arbitrator authority to adjudicate equitable claims. Id. at 1284. The parties

                                  18   advanced two competing interpretations of this provision on that issue: (1) the carveout

                                  19   “is explicit that only state and federal courts, and not an arbitrator, have jurisdiction over

                                  20   equitable claims”; and (2) that clause “only carved out equitable claims ‘in aid of

                                  21   arbitration’ to maintain the status quo between the parties pending arbitration” and it “did

                                  22   not supplant the arbitrator’s authority to decide all disputes under the Trademark

                                  23   Agreement.” Id. The Ninth Circuit found that a “natural reading of [the carveout] lends

                                  24   plausibility” to the second interpretation. Id. at 1285. It reasoned that “[t]he language ‘in

                                  25   addition to arbitration’ . . . suggests that arbitration still applies to all disputes, but that in

                                  26   addition, the parties are ‘entitled to pursue equitable remedies’ before courts. . . .

                                  27   Because the parties included this language, it is plausible and a permissible contract

                                  28   interpretation that the equitable claims exception . . . was intended to apply only to claims
                                                                                        12
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 13 of 47




                                   1   designed to maintain the status quo between the parties.” Id. Giving the benefit of the

                                   2   doubt to the “federal presumption in favor of arbitration,” the Ninth Circuit held that the

                                   3   agreement “should be interpreted as granting arbitration coverage over ‘all disputes’

                                   4   arising from the [underlying agreement at issue].” Id. at 1286.

                                   5          The Ninth Circuit’s conclusion in Comedy Club, Inc. does not control this court’s

                                   6   interpretation of the intellectual property injunctive relief carveout. The ambiguity issue in

                                   7   Comedy Club, Inc. concerned the arbitrator’s authority to adjudicate equitable claims.

                                   8   The issue here is whether any such authority conferred to an arbitrator under the general

                                   9   arbitration agreement provision deprives plaintiff of its option to have such claims

                                  10   adjudicated in this court pursuant to the intellectual property injunctive relief carveout.

                                  11   Stated differently, there is no question here about the arbitrator’s authority to litigate

                                  12   equitable claims; rather, the question is whether that authority (contractually allowed
Northern District of California
 United States District Court




                                  13   under the arbitration agreement) creates an ambiguity about this court’s concurrent

                                  14   authority to adjudicate the equitable claims contemplated under the intellectual property

                                  15   injunctive relief carveout. Based on a plain reading of the relevant provisions in the

                                  16   Chung Arbitration Agreement, the answer is no.

                                  17          The intellectual property injunctive relief carveout states that “nothing in this

                                  18   Agreement shall prevent either party from seeking from a court the remedy of an

                                  19   injunction . . .,” id. (emphasis added), and—unlike the oddly inserted “in addition to

                                  20   arbitration” phrase generating the confusion in Comedy Club, Inc.—is contained in a

                                  21   separate paragraph directly below the general arbitration agreement provision. Dkt. 50-2

                                  22   at 3. Like its construction of most contracts containing general provision, exceptions, and

                                  23   limitations, the court reasonably construes the Chung Arbitration Agreement to generally

                                  24   require the parties to arbitrate any and all claims (general arbitration agreement

                                  25   provision), except those seeking an injunction for allegedly misappropriated intellectual

                                  26   property (intellectual property injunctive relief carveout). For that latter set of claims,

                                  27   either party may (general arbitration agreement) but need not (intellectual property

                                  28   injunctive relief carveout) pursue such claims in arbitration.
                                                                                      13
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 14 of 47




                                   1          In this case, plaintiff chose to limit the relief sought for the trade secret

                                   2   misappropriation claims against Chung to a permanent injunction. Consistent with the

                                   3   Chung Arbitration Agreement’s recognition that “nothing in this Agreement shall prevent

                                   4   either party from seeking from a court the remedy of an injunction” for such claims,” Dkt.

                                   5   50-2 at 3, plaintiff chose to bring such claims in this court. As a result, the court rejects

                                   6   Chung’s attempt to compel arbitration on the basis of the intellectual property injunctive

                                   7   relief carveout’s purported ambiguity.

                                   8          In a passing paragraph, Chung asserts that the court should invoke the Chung

                                   9   Arbitration Agreement’s severability provision to strike the intellectual property injunctive

                                  10   relief carveout because “[t]ime and again, California Courts have determined that one-

                                  11   sided arbitration provisions that reserve the claims employers are likely to pursue (e.g.,

                                  12   trade secret claims for equitable relief) for court and push employee-based claims . . . to
Northern District of California
 United States District Court




                                  13   arbitration are substantively unconscionable.” Dkt. 56 at 7. Chung fails to explain how or

                                  14   why the carveout here—which states that “nothing in this Agreement shall prevent either

                                  15   party from seeking from a court . . .“ Dkt. 50-2 at 3 (emphasis added)— qualifies as

                                  16   “one-sided.” Plainly that provision allows either party to it to seek the subject equitable

                                  17   relief outside of arbitration. In any event, Chung further fails to explain why this provision

                                  18   is also procedurally unconscionable. Accordingly, the court rejects Chung’s attempt to

                                  19   compel arbitration on the basis of the intellectual property injunctive relief carveout’s

                                  20   purported unenforceability. Given the above, Chung’s first argument in support of his

                                  21   request for arbitration fails.3

                                  22

                                  23   3In his reply brief, Chung footnotes his intention “to file a separate motion to compel
                                  24   arbitration so that the Court can either compel arbitration of his claims pursuant to Mr.
                                       Williams’ motion or pursuant to a standalone motion brought pursuant to the specific
                                  25   Cisco-Chung Arbitration Agreement.” Dkt. 56 at 8 n.2. Chung already “joined” in
                                       Williams’ motion to compel arbitration, Dkt. 43 at 12, so he has no basis to bring a
                                  26   separate motion to compel arbitration on that ground. Chung has also had over two and
                                       a half months to bring a separate motion to compel on grounds of his arbitration
                                  27   agreement and, significantly, has already briefed whether arbitration is proper on grounds
                                       of that agreement. Given these circumstances, the court cautions Chung that he should
                                  28   not file a motion to compel arbitration unless he can identify a substantial ground
                                       provided in the Chung Arbitration agreement not previously briefed.
                                                                                    14
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 15 of 47




                                   1                      ii.      The Claims Against Chung Are Not Sufficiently Related to

                                   2                               the Williams Arbitration Agreement

                                   3          California courts recognize that “a non-signatory defendant may invoke an

                                   4   arbitration clause to compel a signatory plaintiff to arbitrate its claims when the causes of

                                   5   action against the non-signatory are ‘intimately founded in and intertwined’ with the

                                   6   underlying contract obligations.” Boucher v. Alliance Title Co., 127 Cal. App. 4th 262,

                                   7   271 (2005). According to California courts, the basis for such compulsion arises out of

                                   8   equitable estoppel, id. at 272, which may require compelling arbitration for claims against

                                   9   a non-signatory “when a party has signed an agreement to arbitrate but attempts to avoid

                                  10   arbitration by suing non-signatory defendants for claims that are ‘based on the same

                                  11   facts and are inherently inseparable’ from arbitrable claims against signatory defendants.”

                                  12   Turtle Ridge Media Grp., Inc. v. Pac. Bell Directory, 140 Cal. App. 4th 828 (2006), as
Northern District of California
 United States District Court




                                  13   modified (July 20, 2006).

                                  14          To determine whether compelling arbitration on this basis is proper, courts must

                                  15   analyze the relationship between the claims against a non-signatory defendant and the

                                  16   contract including the subject arbitration agreement. Turtle Ridge Media Grp., Inc., 140

                                  17   Cal. App. 4th at 835 (“Regardless of whether equitable estoppel may require detrimental

                                  18   reliance in other contexts, the test for applying equitable estoppel to an arbitration

                                  19   agreement is whether the causes of action are intertwined with the contract containing

                                  20   the agreement.”). Construing California decisional law, the Ninth Circuit in Kramer v.

                                  21   Toyota Motor Corp., 705 F.3d 1122 (9th Cir. 2013) acknowledged that compelling the

                                  22   arbitration for claims against a non-signatory is proper under the following two

                                  23   circumstances:

                                  24                 “(1) when a signatory must rely on the terms of the written
                                                     agreement in asserting its claims against the nonsignatory or
                                  25                 the claims are ‘intimately founded in and intertwined with’ the
                                                     underlying contract;” and
                                  26
                                                     “(2) when the signatory alleges substantially interdependent
                                  27                 and concerted misconduct by the nonsignatory and another
                                                     signatory and ‘the allegations of interdependent misconduct
                                  28                 [are] founded in or intimately connected with the obligations of
                                                                                    15
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 16 of 47



                                                      the underlying agreement.’ Id. at 1128-29 citing Goldman v.
                                   1                  KPMG LLP, 173 Cal.App.4th 209, 221 (2009)
                                   2           Here, the claims against Chung are not sufficiently related to the Williams

                                   3   Arbitration Agreement. To substantiate his argument on this issue, Chung cites plaintiff’s

                                   4   allegations that defendants collectively engaged in a “scheme” to misappropriate its trade

                                   5   secrets, Dkt. 43 at 14, and a recent decision by the Central District of California in

                                   6   Chartwell Staffing Services, Inc., v. Atlantic Solutions Group, Inc., 2020 WL 620294 (C.D.

                                   7   Cal. Jan. 9, 2020) purportedly compelling arbitration for trade secret misappropriation

                                   8   claims against non-signatories on the basis of similar allegations of conspiracy, Dkt. 56 at

                                   9   5.

                                  10           Again, Chung overstates his cited authority. The court in Chartwell considered a

                                  11   single motion to compel arbitration collectively filed by nine defendants in an alleged

                                  12   scheme to misappropriate plaintiff’s trade secrets. Id. at *1. Eight of those defendants
Northern District of California
 United States District Court




                                  13   were former employees, only four of whom had employment agreements with plaintiff that

                                  14   contained arbitration provisions. Id. While repeatedly citing its respective employment

                                  15   agreements with the former employee defendants in support of its trade secret

                                  16   misappropriation claims, id. at *6, plaintiff opposed arbitration with even those four former

                                  17   employee defendants who entered arbitration agreements as a condition of their

                                  18   employment, id. at *3. The court found in favor of the defendant non-signatories on both

                                  19   grounds stated in Kramer and compelled arbitration on the claims against them. Id. at *8.

                                  20           With respect to its decision on the first ground, the court stated that plaintiff’s

                                  21   repeated reference to the various employment agreements in a prior ex parte application

                                  22   “were not mere inconsequential mentions of the agreements” but instead calculated

                                  23   attempts by plaintiff to show that “(1) certain of its information constitutes protected trade

                                  24   secrets; (2) each individual Defendant, as a former Chartwell employee, was put on

                                  25   notice by the Employment Agreements of the nature of that information; and, (3) each

                                  26   individual Defendant, as a former Chartwell employee, has agreed that they are

                                  27   prohibited from engaging in unauthorized use of those trade secrets.” Id. at *6. On the

                                  28   basis of those calculated references, the court decided that plaintiff’s “claims against the
                                                                                      16
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 17 of 47




                                   1   non-signatory [defendants] are founded in and inextricably bound up with the obligations

                                   2   imposed by the agreement containing the arbitration clause.” Id. at *7. The court further

                                   3   observed that the subject “trade secret information would not have been provided to

                                   4   defendants but for the contracts they entered into with [plaintiff].” Id.

                                   5          With respect to its decision on the second ground, the court cited its decision on

                                   6   the first ground as largely dispositive and then went on to address plaintiff’s “allegations

                                   7   of a concerted and collusive effort by Defendants to misappropriate and use Chartwell

                                   8   trade secrets to siphon off Chartwell customers and employees for the benefit of

                                   9   [corporate defendant].” Id. The court characterized these allegations as “center[ing]

                                  10   around the rights and obligations created by the Employment Agreements” (without

                                  11   specifying which employment agreements) and, on the basis of that characterization,

                                  12   concluded that plaintiff’s claims against the non-signatory defendants “are based on the
Northern District of California
 United States District Court




                                  13   same facts and are inherently inseparable from arbitrable claims against signatory

                                  14   [defendants].” Id.

                                  15          For multiple reasons, the court rejects the argument that Chartwell controls this

                                  16   instant case. First, unlike the plaintiff in Chartwell, plaintiff here expressly consented to

                                  17   Williams’ motion to compel arbitration. Plainly, then, plaintiff is not trying to avoid certain

                                  18   terms of its employment arrangement with Williams but nonetheless selectively assert

                                  19   others. Given that, compelling the non-signatory claims to arbitration would not advance

                                  20   the rationale underlying the subject equitable doctrine.

                                  21          Second, unlike the broader employment contracts in Chartwell that included

                                  22   certain “prohibitions and restrictive covenants,” id. at * 6, the Williams Arbitration

                                  23   Agreement is a standalone two-page document that says nothing about Williams’

                                  24   substantive employment obligations with respect to plaintiff’s trade secrets, Dkt. 41-2 at

                                  25   2-3. The Williams Arbitration Agreement itself does not support any of the various

                                  26   showings that the court in Chartwell identified as supporting plaintiff’s trade secret claims

                                  27   against the non-signatory defendants. Id. at *7.

                                  28          In any event, even without these distinctions, the court finds Chartwell’s reasoning
                                                                                      17
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 18 of 47




                                   1   on the non-signatory compulsion issue unpersuasive. Significantly, with respect to the

                                   2   first ground set forth in Kramer, the court in Chartwell failed to explain why the signatory

                                   3   employment contracts were necessary to plaintiff’s claims against the non-signatory.

                                   4   While the court in Chartwell identified three aspects of the underlying claims that the

                                   5   subject agreements supported, id. at *6, helping to substantiate a required element is

                                   6   different than being necessary to substantiate such an element. Similarly, with respect to

                                   7   the second ground set forth in Kramer, the court in Chartwell based its decision upon its

                                   8   characterization of the allegations of the defendants’ collective misconduct. Aside from

                                   9   the cursory “but for” observation supporting its first decision, the court did not clarify how

                                  10   the alleged collective misconduct by defendants generally arises out of the signatory

                                  11   employees’ employment contracts.

                                  12          Instead, the court concludes that the claims against Chung do not depend upon
Northern District of California
 United States District Court




                                  13   the Williams Arbitration Agreement. The claims against Chung are for misappropriation

                                  14   of trade secrets under federal and California state law. As a general matter, a plaintiff

                                  15   need not identify an agreement to state a trade secrets misappropriation claim and

                                  16   Chung fails to explain why plaintiff’s theory of his liability for such claims depend upon the

                                  17   Williams Arbitration Agreement. While Chung accurately points out plaintiff’s allegations

                                  18   that defendants conspired in a collective scheme to misappropriate its trade secrets, such

                                  19   allegations do not establish that the claims against Chung necessarily rely upon or are

                                  20   intimately connected with the Williams Arbitration Agreement.

                                  21          Chung’s remaining argument—i.e., that the court should order arbitration to avoid

                                  22   duplicative litigation in parallel proceedings, Dkt. 56 at 6—is a policy oriented critique that

                                  23   Chung fails to support with any citation to controlling California law, and, in any event,

                                  24   has already been characterized by the United States Supreme Court as an acceptable

                                  25   byproduct of litigation.4 As a result, the court denies Chung’s request to compel

                                  26

                                  27
                                       4 Moses H. Cone Mem'l Hosp., 460 U.S. at 19-20 (“The Hospital points out that it has two
                                       substantive disputes here—one with Mercury . . . and the other with the Architect . . . The
                                  28   latter dispute cannot be sent to arbitration without the Architect's consent, since there is
                                       no arbitration agreement between the Hospital and the Architect. It is true, therefore, that
                                                                                     18
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 19 of 47




                                   1   arbitration of the claims against him.

                                   2                 c.     The Remaining Defendants’ Requests to Compel Arbitration

                                   3          The remaining non-signatory defendants base their request for arbitration on a

                                   4   materially similar theory of intertwinement to that proffered by Chung. In his opening

                                   5   brief, He asserts that “[p]lainly, each Defendant’s defense is inextricably intertwined,”

                                   6   explaining only that “[e]ach defendant will require the testimony of the others to rebut

                                   7   Cisco’s allegations” and “the outcome of one may affect the others.” Dkt. 54 at 9-10. In

                                   8   his reply, He literally copies and pastes (without formatting) Chung’s argument

                                   9   concerning Chartwell’s applicability. Plantronics similarly takes a page out of Chung’s

                                  10   briefing, both joining in it, Dkt. 47, and citing Chartwell for the vague proposition that

                                  11   ”[o]ther courts have ordered non-signatories to arbitration in trade secret cases, for

                                  12   example, when the trade secret claims asserted against signatory and non-signatory
Northern District of California
 United States District Court




                                  13   defendants were intertwined claims for misappropriation and the trade secret claim

                                  14   against the signatory was encompassed within the sweeping language of the arbitration

                                  15   clause at issue,” Dkt. 59 at 16. Puorro does largely the same when joining Chung’s

                                  16   motion in his opening brief. Dkt. 45 at 12-14.

                                  17          Here, the court denies the remaining non-signatory defendants’ requests to

                                  18   compel arbitration of the claims against them for the same reasons noted above with

                                  19   respect to Chung. Significantly, these defendants’ theory of intertwinement fails to

                                  20   establish how or why the various claims against them necessarily rely upon or are

                                  21   intimately connected with the Williams Arbitration Agreement. Similarly, just as the court

                                  22   rejected Chung’s summary assertion that compelling arbitration would advance the

                                  23   court’s interest in judicial efficiency, it does the same with respect to that argument by

                                  24   Puorro. Dkt. 60 at 5. While consolidating all litigation related to a dispute in a single

                                  25

                                  26
                                       if Mercury obtains an arbitration order for its dispute, the Hospital will be forced to resolve
                                  27   these related disputes in different forums. That misfortune, however, is not the result of
                                       any choice between the federal and state courts; it occurs because the relevant
                                  28   federal law requires piecemeal resolution when necessary to give effect to an
                                       arbitration agreement.”) (italics in the original) (bold added).
                                                                                      19
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 20 of 47




                                   1   forum is desired policy, its efficiency gains do not overcome plaintiff’s right to litigate

                                   2   against the non-signatory defendants in this forum. Accordingly, the court denies the

                                   3   remaining non-signatory defendants request to compel arbitration of the claims against

                                   4   them.

                                   5           2.     Motion to Stay

                                   6                  a.     The Court Stays the Instant Litigation Against Williams

                                   7           A court must stay judicial proceedings against a party bound to an arbitration

                                   8   agreement that falls within the scope of the FAA. 9 U.S.C. § 3. As detailed above,

                                   9   plaintiff consented to Williams’ alternative motion to compel arbitration, which Williams

                                  10   brought pursuant to Title 9 U.S.C. § 4, Dkt. 41 at 2. Given that, the court grants Williams’

                                  11   request for a stay of the proceedings against him.

                                  12                  b.     The Court Allows the Instant Litigation Against the Non-
Northern District of California
 United States District Court




                                  13                         Signatory Defendants to Proceed

                                  14           To determine whether staying litigation under its inherent authority is proper, a

                                  15   district court should weigh the following competing interests:

                                  16           1.     The possible damage that may result from granting a stay.

                                  17           2.     The hardship or inequity that a party may suffer if required to litigate.

                                  18           3.     How a stay would affect the “orderly course of justice,” including whether it

                                  19                  would simplify or complicate factual and legal issues in the pending

                                  20                  litigation. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

                                  21           In Clinton v. Jones, the United States Supreme Court has acknowledged that “[t]he

                                  22   proponent of a stay bears the burden of establishing its need.” 520 U.S. 681, 708 (1997).

                                  23   Citing Landis, the Ninth Circuit in Lockyer further clarified that “if there is even a fair

                                  24   possibility that the stay . . . will work damage to someone else, the party seeking the stay

                                  25   must make out a clear case of hardship or inequity.” Lockyer, 398 F.3d at 1112.

                                  26           Here, as a general matter, each of the non-signatory defendants only joined in

                                  27   Williams’ briefing to support their respective requests. Dkt. 47; Dkt. 45 at 12-13; Dkt. 43

                                  28   at 13; Dkt. 54 at 2. Except as specified below, none of the non-signatory defendants
                                                                                      20
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 21 of 47




                                   1   advanced any argument different than that proffered by Williams. Given that, the court

                                   2   will generally refer to only Williams’ briefing when addressing the propriety of a stay of the

                                   3   proceedings against them.

                                   4                       i.       Inequity Resulting from Denying the Stay

                                   5          In his opening brief, Williams failed to offer any showing of inequity that would

                                   6   befall him or the non-signatory defendants in the event the court denied the requested

                                   7   stay of proceedings against the non-signatory defendants. In his reply, Williams posits

                                   8   only that “[a]llowing Cisco to pursue identical claims against Mr. Puorro and Poly in this

                                   9   Court while concurrently arbitrating those claims against Mr. Williams could very likely

                                  10   result in ‘inconsistent and adverse rulings’ harmful to Mr. Williams.” Dkt. 58 at 9. Other

                                  11   than that summary assertion, Williams failed to explain what those hypothetical rulings

                                  12   might actually be, their likelihood, or why they would be unfairly harmful to his litigation
Northern District of California
 United States District Court




                                  13   position. Absent such explanations, Williams’ cannot establish the “clear case of

                                  14   hardship or inequity” necessary for this court to enter a stay. Lockyer, 398 F.3d at 1112.

                                  15   As a result, the court concludes that this factor cuts against granting the requested stay.

                                  16                      ii.       Possible Damage Resulting from Grant of Stay

                                  17          Williams similarly fails to show the absence of any damage that would befall

                                  18   plaintiff in the event the court were to grant his requested stay of proceedings against the

                                  19   non-signatory defendants. Instead, Williams turns the applicable burden on its head,

                                  20   neglecting any argument on this issue in his opening brief and mistakenly dedicating a

                                  21   section of his reply to the argument that “Cisco has not demonstrated that it will be

                                  22   prejudiced by a stay pending arbitration.” Dkt. 58 at 9-10 (emphasis added). Williams’

                                  23   reply on this point only critiqued the purported harms that plaintiff argues in its opposition

                                  24   it would suffer in the event of a stay. Id. at 9 (“Cisco also attempts to argue that it will be

                                  25   ‘damaged’ and ‘unduly prejudiced’ by a stay. These arguments fail for several reasons.”).

                                  26   Perhaps a fine distinction, such criticisms themselves fail to affirmatively show that

                                  27   plaintiff would not suffer damage from a stay.

                                  28          In any event, even if Williams had proffered any arguments supporting an
                                                                                     21
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 22 of 47




                                   1   affirmative showing, the court finds that the purported harms identified by plaintiff in its

                                   2   opposition would tend to undermine any such showing. Significantly, plaintiff argues that

                                   3   a stay would create a material risk of spoliation. Dkt. 53 at 17-18. While the court

                                   4   understands Williams’ critique that plaintiff failed to offer any evidence substantiating

                                   5   actual spoliation and, even if such spoliation did occur, plaintiff could seek sanctions, Dkt.

                                   6   58 at 9-10, the court recognizes the reality that sanctions do not always adequately

                                   7   compensate an aggrieved party. Such recognition is particularly well-placed in a situation

                                   8   where, like here, the full extent of some alleged wrongdoing cannot be known.

                                   9   Additionally, while not evidence, plaintiff proffers various non-information and belief

                                  10   allegations supporting its claimed risk of spoliation. FAC ¶ 91 (Chung performed online

                                  11   searches for “how to permanently delete icloud backup” and “how to see what is [sic] the

                                  12   thumb drive without detection”), id. ¶ 123 (He deleted from his LaCie drive thousands of
Northern District of California
 United States District Court




                                  13   plaintiff’s files, some of which contained confidential information, as well as certain source

                                  14   code stacks), id. ¶ 132 (Williams, Puorro, and unspecified Plantronics’ executives used

                                  15   their personal emails and phone calls to communicate). These allegations, which appear

                                  16   substantiated by pre-complaint investigations, support plaintiff’s claimed risk of spoliation

                                  17   in the event of a stay. Accordingly, the court concludes that this consideration cuts

                                  18   against granting the requested stay.

                                  19                      iii.      Effect of a Stay on the Orderly Course of Justice

                                  20          In his opening brief, Williams asserts that the claims against the non-signatory

                                  21   defendants (especially those against Puorro) “raise numerous questions of fact and law

                                  22   that are common to each Defendant.” Dkt. 41 at 15-16. On that basis, Williams argues

                                  23   that that the court should stay the action against the non-signatory defendants to avoid

                                  24   needless litigation and minimize the risk of inconsistent rulings. Id.

                                  25          In its opposition, plaintiff argues that the claims against each non-signatory

                                  26   defendant, as well as their supporting allegations, “stand alone” and that there are

                                  27   numerous factual and legal questions implicated in the claims against the non-signatory

                                  28   defendants that the arbitration against Williams will not resolve. Dkt. 53 at 19. Plaintiff
                                                                                     22
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 23 of 47




                                   1   also asserts that there is no risk of inconsistent rulings because any ruling by the

                                   2   arbitrator would not bind this court. Dkt. 53 at 19-20.

                                   3          In his reply, Williams points out numerous paragraphs in the FAC alleging a

                                   4   collective scheme by the defendants to misappropriate plaintiff’s purported trade secrets.

                                   5   Dkt. 58 at 8. Williams also points out that some allegations supporting both the claims

                                   6   against him, Puorro, and Plantronics are identical and that, on the basis of such

                                   7   allegations, the liability of the latter two defendants “is entirely derivative of Mr. Williams’

                                   8   own liability and thus the arbitration will have preclusive effect on those claims should the

                                   9   arbitrator find Mr. Williams did not misappropriate Cisco’s trade secrets.” Id. Relying

                                  10   upon these two sets of allegations relating to both him and the other non-signatory

                                  11   defendants, Williams argues that “a stay will assist in simplifying issues of proof and

                                  12   evidence relating to overlapping factual issues.” Id. Williams further adds that whether
Northern District of California
 United States District Court




                                  13   the purportedly misappropriated information itself qualifies as a trade secret poses

                                  14   numerous other common questions. Id. at 7. Lastly, Williams responds to plaintiff’s final

                                  15   assertion by clarifying that just because an arbitrator’s ruling may not preclude a finding

                                  16   in this litigation does not prevent the possibility that a ruling from this court would be

                                  17   inconsistent with that of the arbitrator. Id. at 9.

                                  18          Here, the court concludes that a stay would advance the orderly course of justice.

                                  19   As an initial matter, the court agrees that various allegations proffered to support the

                                  20   claims against Williams are similarly used to support the claims against Puorro, FAC 127-

                                  21   177, 285-86, 300-01, and Plantronics, id. ¶¶ 317-18, 321 (alleging vicarious and direct

                                  22   liability on the basis of Puorro’s and Williams’ alleged misconduct). Plaintiff’s allegations

                                  23   of a collective “scheme,” which included Williams, further show factual questions common

                                  24   to all defendants. FAC ¶ 8, 317-22. Aside from the defendants’ purported conduct,

                                  25   Williams is also correct that a core issue in this litigation—whether the information

                                  26   purportedly misappropriated by defendants qualifies as trade secrets—poses numerous

                                  27   threshold issues that must be decided both by Williams’ arbitrator and this court. Given

                                  28   the nature of those issues (i.e., mixed questions of legal fact), the court acknowledges
                                                                                      23
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 24 of 47




                                   1   the possibility of inconsistent rulings.

                                   2          That said, Williams’ fails to explain how the court’s abstention in this action would

                                   3   simplify those questions. Plaintiff posits that the Williams arbitration would have no

                                   4   preclusive effect on the claims against the non-signatory defendants. Dkt. 53 at 19-20.

                                   5   Except as provided by the doctrine of nonmutual collateral estoppel, Dkt. 58 at 8 n.3,

                                   6   Williams does not disagree, Dkt. 58 at 8-9. The court understands that there is a

                                   7   scenario that the non-signatory defendants may invoke that doctrine on certain issues in

                                   8   this litigation (i.e., in the event Williams were to prevail on them at arbitration) and that—

                                   9   in the event the court determined such invocation were proper—granting the requested

                                  10   stay would then simplify the issues presented. However, given that this scenario rests on

                                  11   at least two contingencies, the court assigns it only little weight when assessing Lockyer’s

                                  12   third interest. In any event, such limited weight fails to offset Williams’ other
Northern District of California
 United States District Court




                                  13   shortcomings under Lockyer.

                                  14          Separate from Williams’ briefing, Plantronics and Chung raise two other distinct

                                  15   arguments in support of the requested stay of the proceedings against them. In its reply,

                                  16   Plantronics suggests that, absent a stay, litigation in this action would “undermine”

                                  17   Williams’ arbitration proceeding and “thwart the federal policy in favor of arbitration.” Dkt.

                                  18   58 at 16-17. Aside from reciting the existence of overlapping questions of fact between

                                  19   the two proceedings (already addressed above), Plantronics fails to explain that

                                  20   suggestion.

                                  21          Chung summarily asserts that this court “must” stay the instant proceeding

                                  22   pending the Williams arbitration because the two proceedings involve the same

                                  23   substantive allegations of wrongdoing. Dkt. 56 at 8. In support of it, he cites Rent-A-

                                  24   Center West, Inc. v. Jackson, 561 U.S. 63, 78 n.2 (2010) and Ziober v. BLB Resources,

                                  25   Inc., 839 F.3d 814, 817 (9th Cir. 2016). Chung’s citation to Rent-A-Center is

                                  26   unsupportable, as that citation corresponds to the dissent and, in any event, the footnote

                                  27   is entirely off topic. Chung’s citation to Ziober fares no better, as that portion of the Ninth

                                  28   Circuit’s opinion interpreted Title 9 U.S.C. § 3, which, as noted above, requires a stay of
                                                                                     24
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 25 of 47




                                   1   federal court litigation against a signatory defendant pending arbitration. By his adoption

                                   2   of Williams’ briefing on this issue, Chung has already ceded that a stay of proceedings

                                   3   against non-signatory defendants is discretionary. Dkt. 41 at 15 (citing district court case

                                   4   law for the proposition that a court “may” stay an entire action pending arbitration). Given

                                   5   the above, any distinct arguments on the stay issue contributed by the non-signatory

                                   6   defendants are immaterial.

                                   7          In short, defendants failed to carry their burden under Lockyer. As a result, the

                                   8   court denies the motion to stay the proceedings against the non-signatory defendants.

                                   9          4.     Motions to Dismiss5

                                  10          Given the relationship between the claims alleged against the various defendants,

                                  11   the court analyzes their motions to dismiss on a claim-by-claim (rather than motion-by-

                                  12   motion) basis.
Northern District of California
 United States District Court




                                  13                 a.     Trade Secret Misappropriation Claims

                                  14          “To state a claim for trade secret misappropriation under the [Title 18 U.S.C. §

                                  15   1836] and [California Civil Code § 3426], a plaintiff must allege that: (1) the plaintiff

                                  16   owned a trade secret; (2) the defendant misappropriated the trade secret; and (3) the

                                  17   defendant's actions damaged the plaintiff.” Alta Devices, Inc. v. LG Elecs., Inc., 343 F.

                                  18   Supp. 3d 868, 877 (N.D. Cal. 2018).

                                  19                       i.       Whether Plaintiff Adequately Alleged Ownership of Trade

                                  20                                Secrets in the Purportedly Misappropriated Information

                                  21          Title 18 U.S.C. § 1839(3) defines a trade secret to mean the following:

                                  22                 “all forms and types of financial, business, scientific, technical,
                                                     economic, or engineering information, including patterns,
                                  23                 plans, compilations, program devices, formulas, designs,
                                  24
                                       5 Because the court has ordered that plaintiff litigate its claims against Williams in
                                  25
                                       arbitration, the court TERMINATES without decision Williams’ alternative motion to
                                  26   dismiss. At this time, the court does not make any decision on the preclusive effect of
                                       this section of its order on the Williams arbitration. Relatedly, the court will not consider
                                  27   the arguments made by Williams in support of his now-terminated alternative motion to
                                       dismiss in its analysis of the remaining defendants’ respective motions to dismiss.
                                  28   Whatever the scope of their joinders, those defendants had a full and fair opportunity to
                                       brief their own arguments in support of their motions to dismiss.
                                                                                      25
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 26 of 47



                                                     prototypes, methods, techniques, processes, procedures,
                                   1                 programs, or codes, whether tangible or intangible, and
                                                     whether or how stored, compiled, or memorialized physically,
                                   2                 electronically, graphically, photographically, or in writing if--
                                   3                 (A) the owner thereof has taken reasonable measures to keep
                                                     such information secret; and
                                   4
                                                     (B) the information derives independent economic value, actual
                                   5                 or potential, from not being generally known to, and not being
                                                     readily ascertainable through proper means by, another person
                                   6                 who can obtain economic value from the disclosure or use of
                                                     the information.” 18 U.S.C. § 1839(3)(A)-(B).
                                   7
                                   8          California Civil Code § 3426.1(d) similarly defines a trade secret to mean

                                   9   “information . . . that (1) [d]erives independent economic value, actual or potential, from

                                  10   not being generally known to the public or to other persons who can obtain economic

                                  11   value from its disclosure or use; and (2) [i]s the subject of efforts that are reasonable

                                  12   under the circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d)(1)-(2).
Northern District of California
 United States District Court




                                  13          California courts have explained that “[i]nformation has a broad meaning” and

                                  14   “[t]he definition of trade secret is . . . unlimited as to any particular class or kind of matter

                                  15   and may be contrasted with matter eligible for patent or copyright protection, which must

                                  16   fall into statutorily defined categories . . . A trade secret may consist of any formula,

                                  17   pattern, device or compilation of information which is used in one's business, and which

                                  18   gives him an opportunity to obtain an advantage over competitors who do not know or

                                  19   use it.” Altavion, Inc. v. Konica Minolta Sys. Lab., Inc., 226 Cal. App. 4th 26, 53 (2014).

                                  20          Here, defendants proffer the following two grounds to support their argument that

                                  21   plaintiff failed to allege its ownership of trade secrets in the misappropriated information

                                  22   at issue: (1) plaintiff failed to allege such secrets with sufficient particularity and (2)

                                  23   plaintiff failed to show that the purportedly misappropriated information has independent

                                  24   economic value. The court analyzes each ground in turn.

                                  25                                A.      Description of the Purportedly Misappropriated

                                  26                                        Information

                                  27          “[C]ourts are in general agreement that trade secrets need not be disclosed in

                                  28   detail in a complaint alleging misappropriation for the simple reason that such a
                                                                                       26
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 27 of 47




                                   1   requirement would result in public disclosure of the purported trade secrets.” Autodesk,

                                   2   Inc. v. ZWCAD Software Co., 2015 WL 2265479, at *6 (N.D. Cal. May 13, 2015). Given

                                   3   that, “a plaintiff need not spell out the details of the trade secret,” but it must “describe the

                                   4   subject matter of the trade secret with sufficient particularity to separate it from matters of

                                   5   general knowledge in the trade or of special persons who are skilled in the trade, and to

                                   6   permit the defendant to ascertain at least the boundaries within which the secret lies.”

                                   7   Alta Devices, 343 F. Supp. 3d at 881-82; accord Autodesk, 2015 WL 2265479, at *5;

                                   8   Vendavo, Inc. v. Price f(x) AG, 2018 WL 1456697, at *4 (N.D. Cal. Mar. 23, 2018);

                                   9   MedioStream, Inc. v. Microsoft Corp., 869 F. Supp. 2d 1095, 1113 (N.D. Cal. 2012) (“The

                                  10   complaint need not ‘spell out the details of the trade secret’ but must identify the trade

                                  11   secret with sufficient particularity to give defendants ‘reasonable notice of the issues

                                  12   which must be met at the time of trial and to provide reasonable guidance in ascertaining
Northern District of California
 United States District Court




                                  13   the scope of appropriate discovery.’”).6

                                  14           As this court has recently noted, “allegations that set out purported trade secrets in

                                  15   broad, categorical terms that are merely descriptive of the types of information that

                                  16   generally may qualify as protectable trade secrets’ are insufficient to state a claim. Five

                                  17   Star Gourmet Foods, Inc. v. Fresh Express, Inc., 2020 WL 513287, at *7 (N.D. Cal. Jan.

                                  18   31, 2020) (emphasis in the original). For example, courts reject the following sorts of

                                  19   descriptions as insufficiently specific to allege a trade secret:

                                  20       •      Allegations of “source code, customer lists and customer related information,

                                  21              pricing information, vendor lists and related information, marketing plans and

                                  22

                                  23   6 In its reply, Plantronics cites Top Agent Network, Inc. v. Zillow, Inc., 2015 WL 7709655,
                                  24   at *4 (N.D. Cal. Apr. 13, 2015) for the proposition that a pleading must offer “enough
                                       detail to allow the Court to make the required ‘item-by-item determination’ of what is
                                  25   and is not protectable under [California Civil Code § 3426].” Dkt. 59 at 10 (emphasis in
                                       the original). The court in Top Agent did not cite any Ninth Circuit authority directly
                                  26   supporting such an onerous requirement. Rather, the court in Top Agent merely cited
                                       another district court opinion and provided a parenthetical to a Ninth Circuit decision
                                  27   holding that “while a particular customer database qualified as a trade secret, the
                                       generalized assertion of trade secrets in diagnostic software and operating systems did
                                  28   not provide sufficient specificity.” Id. at * 4. That holding falls short of a general rule
                                       requiring an “itemized” identification of protected information.
                                                                                        27
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 28 of 47




                                   1              strategic business development initiatives, ‘negative knowhow’ learned through

                                   2              the course of research and development, and other information related to the

                                   3              development of its price-optimization software, including ideas and plans for

                                   4              product enhancements.” Vendavo, 2018 WL 1456697, at *3-4.

                                   5       •      Allegations of “data on the environment in the stratosphere” and “data on the

                                   6              propagation of radio signals from stratospheric balloon-based transceivers.”

                                   7              Space Data Corp. v. X, 2017 WL 5013363, at *2 (N.D. Cal. Feb. 16, 2017).

                                   8       •      Allegations of “marketing strategy, product composition, packaging and

                                   9              manufacturing logistics,” Five Star Gourmet Foods, 2020 WL 513287, at *7.

                                  10           For analytical purposes, the court separately addresses each portion of the

                                  11   allegedly misappropriated trade secret information per each defendant below.

                                  12                                       1.     The Information Allegedly Misappropriated
Northern District of California
 United States District Court




                                  13                                              by Williams

                                  14           Plaintiff argues that the FAC adequately alleges that Puorro induced Williams to

                                  15   take the following categories of information: “market and strategy data, product strategy,

                                  16   financial data, information about Cisco’s Limited Restructurings, Cisco’s investments in

                                  17   emerging technologies, sales opportunities and customer lists, product pipelines, partner

                                  18   margins, and future plans for current products.” Dkt. 51 at 13; Dkt. 52 at 10-11.7 Plaintiff

                                  19   further argues that “[w]ithin those categories of information, Cisco alleges with

                                  20   particularity the subject matter of specific trade secrets that Mr. Puorro induced Mr.

                                  21   Williams to take,” including “a redacted document” containing a range of “non-public

                                  22

                                  23   7 Plaintiff also notes its allegation that Williams retained a “Time Machine back-up” of his
                                  24   company laptop that included “sales forecasts, customer names, commitments, and
                                       upsides.” Id. at 13-14. Unlike the information listed above, plaintiff alleges
                                  25   misappropriation of that device’s information only in its claim against Williams. Compare
                                       FAC ¶ 259 (“Mr. Williams misappropriated Cisco’s trade secrets by acquisition by
                                  26   improper means (including . . . by retaining possession of Cisco Confidential
                                       Materials after the termination of his employment) (emphasis added) with id. ¶¶ 286,
                                  27   317 (omitting retention of that device as a basis for misappropriation in its claims against
                                       Puorro and Plantronics). Accordingly, the court need not consider whether plaintiff
                                  28   identified that information with sufficient particularity in its analysis of the claims against
                                       Plantronics and Puorro.
                                                                                        28
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 29 of 47




                                   1   financial information” and a sales strategy named “Project Liberator,” Dkt. 51 at 13; Dkt.

                                   2   52 at 11, as well as “information about organizational changes at Cisco before they were

                                   3   made public, a discussion guide including Cisco product strategy and other financial data,

                                   4   details of a Cisco program named ‘Project X’ [and] Cisco’s future plans for particular

                                   5   collaboration products,” Dkt. 51 at 13; Dkt. 52 at 11.

                                   6          In its reply, Plantronics argues that plaintiff’s proffered descriptions of this

                                   7   information are potentially applicable to “millions of documents in a technology company

                                   8   like Cisco and hardly provide Poly with notice of what specific information is at issue here

                                   9   or whether it is protectable.” Dkt. 59 at 11. With respect to the particular subject matter

                                  10   identified by plaintiff, Plantronics addresses only two documents supposedly referenced

                                  11   in the allegations noted immediately above—"the document described in paragraphs

                                  12   156-7 . . . that Mr. Williams assembled for an interview with Poly []” and “the document
Northern District of California
 United States District Court




                                  13   described in paragraph 164 . . . an email describing Cisco’s sales strategy, Project X [].”

                                  14   Dkt. 59 at 12. Plantronics contends that the FAC alleges only that the information

                                  15   referenced in these documents is “non-public or confidential,” id., and, as a result, does

                                  16   not merit trade secret status. Relatedly, Puorro adds that plaintiff “only identifies

                                  17   information that is the very type of publicly available market share and financial

                                  18   information that is available for any publicly traded company like Cisco” and “cannot

                                  19   therefore be trade secrets.” Dkt. 60 at 3.

                                  20          Here, the court concludes that plaintiff described the trade secret information

                                  21   purportedly misappropriated by Williams with sufficient particularity. As an initial matter,

                                  22   the court agrees with Plantronics that—if left unqualified—some of the descriptions of the

                                  23   categories of information purportedly misappropriated by Williams would serve as the

                                  24   exact sort of allegations that a consensus of courts in this district have held insufficiently

                                  25   particularized. FAC ¶ 154 (“market and strategy data”); ¶ 157 (“product strategies and

                                  26   other financial data”); ¶ 159 (“business information”). However, plaintiff narrowed the

                                  27   scope of information at issue in such categories to particular subjects mentioned in

                                  28   certain documents or communications alleged in the FAC. Such subject matter includes
                                                                                      29
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 30 of 47




                                   1   plaintiff’s collaboration business, id. ¶ 131, the “Project Liberator” sales strategy, id. ¶

                                   2   153, plaintiff’s impending layoffs (including the identities of employees who would be

                                   3   affected), id. ¶¶ 141, certain marketing opportunities, id. ¶ 156, the “Project x” sales

                                   4   strategy, id. ¶ 164, and the status of a particular but unidentified product, id. ¶ 169.

                                   5          The court understands Plantronic’s criticism in its reply that the FAC itself alleges

                                   6   that the above noted documents and communications contain only “non-public and

                                   7   confidential” information. Dkt. 59 at 12. However, Plantronics fails to cite any controlling

                                   8   authority for the proposition that plaintiff must, at the pleading stage, show that the

                                   9   specific information contained in the above referenced documents itself qualifies as a

                                  10   trade secret to satisfy the particularity requirement. Such proposition is not the test.

                                  11   Rather, the test is whether the complaint’s “level of detail . . . is sufficient to ascertain at

                                  12   least the boundaries within which the secrets lie and the scope of appropriate discovery.”
Northern District of California
 United States District Court




                                  13   Five Star Gourmet Foods, 2020 WL 513287, at *7. When limiting the categories of the

                                  14   information allegedly misappropriated by Williams to the particular subjects referenced in

                                  15   the above noted documents, the FAC passes that test.

                                  16          Puorro’s added criticism does not alter this conclusion. In his single paragraph

                                  17   reply on this issue, he failed to explain how the specifics of the subject matter noted

                                  18   above were publicly known, particularly at the time of their alleged disclosure. On a

                                  19   related point, the divisive declaration proffered by Williams in support of his reply (Dkt.

                                  20   58-1) also does not alter this conclusion. In that declaration, Williams purports to attach

                                  21   the documents referenced at FAC paragraph 156 (“Exhibit A”) and paragraph 164

                                  22   (“Exhibit B”), which, as cited above, serve as two of the allegations referencing

                                  23   documents that detail two aspects of the subject matter allegedly misappropriated by

                                  24   Williams. Dkt. 58-1 ¶¶ 2-3. Plantronics footnotes that the court should consider each of

                                  25   these documents because “plaintiff’s response briefs rely extensively [upon them] as

                                  26   central to its trade secret claims.” Dkt. 59 at 12 n.4. While Plantronics fails to close the

                                  27   loop on the relevance of such consideration, it appears to suggest that the court’s

                                  28   incorporation by reference of the contents of these materials would undermine any
                                                                                      30
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 31 of 47




                                   1   argument that they reference matters subject to trade secret protection. Plaintiff objects

                                   2   to this request on grounds of authenticity of the materials attached. Dkt. 65 at 4-5.

                                   3          The court sustains that objection. The document referenced at FAC paragraph

                                   4   164 is an August 22, 2019 email. FAC ¶ 164. The document attached as Exhibit B is an

                                   5   email dated September 19, 2019. Dkt. 57-1 at 15. Plainly, they are not the same email.

                                   6   While FAC paragraph 156 references more than one “version” of the “discussion guide”

                                   7   PowerPoint presentation, id. ¶ 156, Exhibit A does not include the “Poly has to be on Par

                                   8   with Cisco” statement allegedly included in the first referenced version and does not

                                   9   include any parent document showing that it was the version “later emailed” to a

                                  10   Plantronics executive’s personal address. Dkt. 57-2. Given that, whichever “version” of

                                  11   the PowerPoint discussion guide Exhibit A might be, it is neither of those referenced at

                                  12   FAC paragraph 156. Accordingly, the court will not consider Exhibit A or Exhibit B in its
Northern District of California
 United States District Court




                                  13   decision.8 As a result, plaintiff described the trade secret information purportedly shared

                                  14   by Williams with Puorro and Plantronics with sufficient particularity.

                                  15                                      2.      The Information Allegedly Misappropriated

                                  16                                              by Chung

                                  17          Plaintiff argues that the FAC adequately alleges that Chung took the following

                                  18   categories of information: “source code, schematics, design details and specifications,

                                  19   user feedback, design documentation, and features relating to Cisco’s existing and future

                                  20   products, as well as Cisco business information such as marketing strategy, cost and

                                  21   pricing information, and payment information.” Dkt. 51 at 11-12; Dkt. 50 at 9. Plaintiff

                                  22   further argues that, “beyond categories of information, Cisco alleges with particularity the

                                  23   technical subject matter of specific trade secrets within those categories that Dr. Chung

                                  24   took, including, for example, Cisco’s marking opportunities in 5G, design specifications of

                                  25   a pre-release video conferencing display prototype, source code for debugging a user

                                  26

                                  27
                                       8Given this decision, the court need not consider Williams’ underlying administrative
                                       motion to seal those materials (Dkt. 57) or plaintiff’s declaration in support of that motion
                                  28   (Dkt. 64). Accordingly, the court TERMINATES that motion (Dkt. 57) as moot. Unless
                                       withdrawn by Williams, the materials filed with it shall remain restricted.
                                                                                    31
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 32 of 47




                                   1   interface, artwork prototypes, user experience design documentation, user interview

                                   2   feedback, and schematics for the above-mentioned pre-release video conferencing

                                   3   display prototype, design details and specifications for Cisco’s sound bar products, and

                                   4   the ‘EA document’ describing component specifications and competitive differentiators for

                                   5   Cisco’s current and not yet released products.” Dkt. 51 at 11-12; Dkt. 50 at 9.

                                   6          In its reply, Plantronics similarly characterizes these descriptions as potentially

                                   7   applicable to “millions of documents” and incapable of providing it “with notice of what

                                   8   specific information is at issue here or whether it is protectable.” Dkt. 59 at 11.

                                   9   Plantronics fails to address the effect that plaintiff’s identification of the above referenced

                                  10   subjects would have upon such notice. Chung, however, does go one step further. He

                                  11   argues that, even though plaintiff identified various subject matter of information

                                  12   purportedly misappropriated by him, plaintiff fails to allege that such information contains
Northern District of California
 United States District Court




                                  13   trade secrets. Dkt. 56 at 9-10. In Chung’s words, if plaintiff’s position were accepted,

                                  14   “everything mentioned in the complaint is a trade secret.” Id. at 10.

                                  15          Here, the court concludes that plaintiff described the trade secret information

                                  16   purportedly misappropriated by Chung with sufficient particularity. Again, while the court

                                  17   agrees with defendants that the categories of misappropriated information alleged at FAC

                                  18   paragraphs 26 and 199 are themselves insufficiently particularized, plaintiff qualifies the

                                  19   breadth of such information by reference to their subject matter in other allegations. As

                                  20   argued by plaintiff, such subject matter includes “Cisco’s contribution to 5G technology . .

                                  21   . and design specification of a pre-release video conferencing display prototype,” FAC ¶

                                  22   36, source code for debugging a user interface, id. ¶ 41, pre-release video conferencing

                                  23   display prototypes, id. ¶ 42, design details and specification related to plaintiff’s sound

                                  24   bar products, id. ¶ 45 (alleged on information and belief), over 100 webinar presentations

                                  25   relating to plaintiff’s communications product portfolio, id. ¶ 65 (alleged on information

                                  26   and belief), a presentation detailing strategy and costs for a pre-release video

                                  27   conferencing display product, id. ¶ 51 (alleged on information and belief), plaintiff’s

                                  28   marketing position in the collaboration space, id. ¶ 64, and “component specifications and
                                                                                     32
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 33 of 47




                                   1   competitive differentiators” for plaintiff’s current and unreleased hardware products, id. ¶

                                   2   74. These subject matter qualifications again allow defendants a “level of detail . . . [that]

                                   3   is sufficient to ascertain at least the boundaries within which the secrets lie and the scope

                                   4   of appropriate discovery.” Five Star Gourmet Foods, Inc., 2020 WL 513287, at *7.

                                   5   Accordingly, plaintiff described the trade secret information purportedly misappropriated

                                   6   by Chung with sufficient particularity.

                                   7                                       3.      The Information Allegedly Misappropriated

                                   8                                               by He

                                   9          Plaintiff argues that the FAC adequately alleges that He took the following

                                  10   categories of information: “design and architectural documents, hardware diagrams,

                                  11   schematics, source code stacks, and engineering specifications relating to existing and

                                  12   future Cisco products, and non-public financial information.” Dkt. 51 at 12; Dkt. 66 at 9.
Northern District of California
 United States District Court




                                  13   Plaintiff further argues that, “within those categories of information, Cisco alleges with

                                  14   particularity the technical subject matter of specific trade secrets that Mr. He took,

                                  15   including for example, architectural design documents for an unreleased Cisco headset

                                  16   concept, a hardware diagram for a Cisco headset prototype, design and configuration

                                  17   documents for Cisco’s headset prototypes, a schematic for an unreleased IP telephone

                                  18   project, and a full engineering specification for a next-generation conference room

                                  19   collaboration device.” Dkt. 51 at 12; Dkt. 66 at 9-10.

                                  20          In its reply, Plantronics repeats its prior arguments on this issue, Dkt. 59 at 11, and

                                  21   again fails to address the effect that plaintiff’s identification of the above referenced

                                  22   subjects would have upon the sort of notice required to understand the scope of

                                  23   information at issue. In his reply, He adopts a materially similar rebuttal to that proffered

                                  24   by Chung on this issue. Namely, He contends that, despite the various subject matter

                                  25   purportedly identified by plaintiff, plaintiff fails to allege that the documents serving as the

                                  26   basis for describing such subject matter themselves contain trade secrets. Dkt. 71 at 4.

                                  27          Here, the court concludes that plaintiff described th trade secret information

                                  28   purportedly misappropriated by He with sufficient particularity. Plaintiff qualifies the
                                                                                      33
                                           Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 34 of 47




                                   1   breadth of the categories of information allegedly misappropriated by He with reference

                                   2   to their subject matter. Such subject matter includes an unreleased headset concept and

                                   3   like prototypes, FAC ¶¶ 103, 105, 109, “vendor roadmaps for Cisco’s products,” id. ¶ 109,

                                   4   “an unreleased IP telephone project,” id. ¶ 118, and “full engineering specifications for a

                                   5   next-generation conference room collaboration device,” id. ¶ 120. These subject matter

                                   6   qualifications provide defendants sufficient detail to understand the boundaries within

                                   7   which the alleged trade secrets lie and the scope of appropriate discovery. Therefore,

                                   8   plaintiff described the trade secret information purportedly misappropriated by He with

                                   9   sufficient particularity.9

                                  10                                B.     Independent Economic Value of the Allegedly

                                  11                                       Misappropriated Information

                                  12          “To have independent economic value, a trade secret must be sufficiently valuable
Northern District of California
 United States District Court




                                  13   and secret to afford an actual or potential economic advantage over others.” Calendar

                                  14   Research LLC v. StubHub, Inc., 2017 WL 10378336, at *3 (C.D. Cal. Aug. 16, 2017). A

                                  15   plaintiff may show independent economic value “by circumstantial evidence of the

                                  16   resources invested in producing the information, the precautions taken to protect its

                                  17   secrecy, and the willingness of others to pay for its access.” Id. Although “the standard

                                  18   to show that trade secrets derive [independent] economic value is not a high standard,”

                                  19   id. at * 4, courts recognize that merely reciting this element in a pleading is insufficient to

                                  20   state a claim for trade secret misappropriation, Acrisure of Ca. v. So. Cal. Commc’l Ins.

                                  21   Servs., Inc., 2019 WL 4137618, at *4 (C.D. Cal. Mar. 27, 2019) (dismissing plaintiff’s

                                  22   trade secret claim where complaint offered “mere recitation of California Civil Code §

                                  23   3426.1’s [independent economic value] legal element”).

                                  24

                                  25
                                       9 On April 24, 2020, plaintiff filed an administrative motion for leave to file a supplemental
                                  26
                                       opposition. Dkt. 80. In it, plaintiff repeats its argument that, in the event the court found
                                  27   that it failed to allege the misappropriated trade secrets with the requisite specificity, its
                                       disclosure statement would remedy that shortcoming. Dkt. 80-1 at 5. Because plaintiff
                                  28   alleged the trade secret information purportedly misappropriated by Williams, Chung, and
                                       He with sufficient particularity, the court DENIES as moot plaintiff’s administrative motion.
                                                                                       34
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 35 of 47




                                   1                                      1.     Value of the Information Misappropriated by

                                   2                                             Chung and He

                                   3          In its opposition, plaintiff advances three grounds to support its position that the

                                   4   information misappropriated by Chung and He is economically valuable. The court

                                   5   analyzes each in turn.

                                   6          First, plaintiff points to its allegations at FAC paragraph 2 and paragraph 3, Dkt. 51

                                   7   at 17; Dkt. 66 at 12-13, which provide the following in relevant part:

                                   8                 “Cisco has invested significant resources to design, build, and
                                                     sell its robust collaboration platform, which includes unified
                                   9                 communications and video conferencing software and
                                                     collaboration endpoints. . . . Cisco’s engineers rely upon
                                  10                 tangible and intangible financial, business,           scientific,
                                                     technical, economic, and engineering information, such as
                                  11                 source code, schematics, design details and specifications,
                                                     user feedback, design documentation, and feature
                                  12                 documentation relating to Cisco’s existing and future products,
Northern District of California
 United States District Court




                                                     as well as Cisco business information such as operations,
                                  13                 marketing, and resource strategies and plans, supplier
                                                     information, cost and pricing information, and payment
                                  14                 information to develop Cisco’s products. Cisco takes
                                                     reasonable measures to keep this information secret, and this
                                  15                 information derives independent economic value from not
                                                     being generally known to, and not being readily ascertainable
                                  16                 through proper means by, others who can obtain economic
                                                     value from the disclosure or use of the information.” FAC ¶ 2.
                                  17
                                                     ...
                                  18
                                                     “Cisco also has made substantial and significant investments
                                  19                 in developing its routes to market for its collaboration products
                                                     and services, through extensive engagement of partner,
                                  20                 customer, and industry connections by its global sales force.
                                                     Cisco’s global sales force relies upon tangible and intangible
                                  21                 financial, business, and economic information, such as non-
                                                     public financial reporting, customer lists, pricing models,
                                  22                 forecasting, sales, resourcing, and competitive strategies and
                                                     plans, and product refresh strategies to develop Cisco’s go-to-
                                  23                 market and business development plans and to market and sell
                                                     Cisco products. Cisco takes reasonable measures to keep this
                                  24                 information secret, and this information derives independent
                                                     economic value from not being generally known to, and not
                                  25                 being readily ascertainable through proper means by, others
                                                     who can obtain economic value from the disclosure or use of
                                  26                 the information.” Id. ¶ 3.
                                  27          The above allegations only generally relate to plaintiff’s collaboration platform.

                                  28   They say nothing about the economic value of the categories of information purportedly
                                                                                    35
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 36 of 47




                                   1   misappropriated by Chung or He that concern the handful of subject matter that plaintiff

                                   2   alleged with sufficient particularity. While that subject matter may serve as constituent

                                   3   parts falling under the umbrella of plaintiff’s “collaboration platform,” that relationship does

                                   4   not compel a reasonable inference that any information about such particular subject

                                   5   matter is itself economically valuable.

                                   6           Second, plaintiff relies upon allegations that Chung and He signed a PIIA and

                                   7   those agreements generally prohibited them from disclosing its confidential and

                                   8   proprietary information. Dkt. 51 at 17. While the existence of these agreements supports

                                   9   the inference that information reviewed by Chung and He in the course of their

                                  10   employment is valuable, it says nothing about the economic value of the particular

                                  11   information at issue.

                                  12           Third, plaintiff relies upon Chung’s and He’s decisions to “risk [their] futures” at
Northern District of California
 United States District Court




                                  13   Plantronics by “maintaining simultaneous employment at Cisco” and “accessing Cisco’s

                                  14   trade secrets while employed there.” Dkt. 51 at 18; Dkt. 66 at 14. While plaintiff cites this

                                  15   alleged conduct as “circumstantial evidence of the willingness of others to pay for access

                                  16   to [the] secret information” misappropriated by these defendants, Dkt. 51 at 18, plaintiff

                                  17   fails to provide any coherent nexus linking such risks to the subject information.10 As a

                                  18   result, the court concludes that plaintiff failed to adequately allege that the information

                                  19   purportedly misappropriated by Chung and He maintained independent economic value.

                                  20                                        2.     Value of the Information Misappropriated by

                                  21                                               Williams

                                  22           In its opposition to Plantronic’s motion, plaintiff advances three grounds to support

                                  23   its position on this issue with respect to Williams. The first two grounds are materially

                                  24   similar to those considered and rejected above with respect to Chung and He. Dkt. 51 at

                                  25   17. Given that, these grounds do not provide a basis to conclude that the information

                                  26

                                  27
                                       10In its opposition to He’s motion, plaintiff argues that He’s “use” of its trade secrets
                                       “while at Poly—combined with his efforts to conceal that use—is circumstantial evidence
                                  28   of economic value.” Dkt. 66 at 14. Plaintiff fails to cite any allegation supporting that
                                       argument.
                                                                                      36
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 37 of 47




                                   1   purportedly misappropriated by Williams maintained independent economic value.

                                   2           As its third ground, plaintiff points to the alleged quid pro quo between Williams

                                   3   and Puorro. Dkt. 51 at 18. As alleged, Williams provided Puorro certain information

                                   4   pertaining to the subject matter identified above in exchange for employment at

                                   5   Plantronics. FAC ¶¶ 137-146. Employment comes with certain monetary and other

                                   6   compensatory benefits, which, plainly, are economically valuable. Given that, the court

                                   7   may fairly infer that the information Puorro allegedly traded such employment for, too,

                                   8   was economically valuable. Otherwise, Puorro would not have engaged in the alleged

                                   9   quid pro quo. Accordingly, plaintiff has adequately alleged that the information

                                  10   purportedly misappropriated by Williams has independent economic value.

                                  11                       ii.      Alleged Misappropriation by Puorro and Plantronics

                                  12           Under California Civil Code § 3426.1, “misappropriation” extends to “Acquisition of
Northern District of California
 United States District Court




                                  13   a trade secret of another by a person who knows or has reason to know that the trade

                                  14   secret was acquired by improper means.” Cal. Civ. Code § 3426.1(b)(1). Under that

                                  15   same section, “improper means” is defined to include “breach or inducement of a breach

                                  16   of a duty to maintain secrecy, or espionage through electronic or other means.” Cal. Civ.

                                  17   Code § 3426.1(a).11 Only Puorro and Plantronics challenge the trade secrets

                                  18   misappropriation claims against them on the basis of plaintiff’s failure to adequately

                                  19   allege misappropriation. The court analyzes each challenge in turn.

                                  20                                A.     Misappropriation by Puorro

                                  21           In his opening brief, Puorro summarily argues that “[n]owhere does plaintiff plead

                                  22   any ‘reasonable basis’ to infer that Mr. Puorro improperly misappropriated Cisco’s alleged

                                  23   trade secrets . . . Cisco has pled no facts describing how Mr. Puorro misappropriated

                                  24   these alleged trade secrets.” Dkt. 45 at 11-12. In response, plaintiff argues that the FAC

                                  25   adequately alleges that Puorro misappropriated the subject information under an

                                  26

                                  27   11Title 18 U.S.C. § 1839(5) and § 1839(6) adopt materially identical definitions of
                                  28   “misappropriation” and “improper means.” Given that, the court will not state them.

                                                                                     37
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 38 of 47




                                   1   improper acquisition theory. Dkt. 52 at 15. “In particular,” plaintiff argues, “Mr. Puorro

                                   2   initiated a scheme to induce Mr. Williams to reveal Cisco’s trade secrets to himself and

                                   3   other executives for the benefit of Poly.” Id.. In reply, Puorro argues that plaintiff’s theory

                                   4   fails to show that Puorro actually “received or acquired” the subject information or that he

                                   5   “actually knew or had reason to know he had acquired a trade secret.” Dkt. 60 at 4.

                                   6          Here, the court concludes that plaintiff adequately alleged misappropriation by

                                   7   Puorro. Plaintiff alleges a series of communications between February 2019 and

                                   8   September 2019 that show “a scheme whereby [Puorro] would exchange coaching and

                                   9   advocacy on Mr. Williams’ behalf for confidential details about Cisco’s competitive

                                  10   business.” FAC ¶ 130. Allegations showing that scheme—none of which are based on

                                  11   the “information and belief” condition that defendants contest in their briefing on this issue

                                  12   and many of which are substantiated by text messages—include the following:
Northern District of California
 United States District Court




                                  13      •      On March 6, 2019, Puorro “asked Mr. Williams if ‘org changes’ had happened

                                  14             at Cisco. Mr. Williams provided a detailed response.” Id. ¶ 137.

                                  15      •      On March 8, 2019, “Mr. Williams provided information to Mr. Puorro about

                                  16             organizational changes at Cisco. Mr. Puorro requested further details . . .” Id.

                                  17             ¶ 140.

                                  18      •      On March 11, 2019, Puorro texts Williams asking him “talk?” and, within a

                                  19             minute, Williams responds “Yes sir.” Three hours later, Williams texts Puorro

                                  20             stating “[t]ime is now to recruit. Let’s execute a project x like we did with

                                  21             [another company] . . . I have a list.” Id. ¶ 141.

                                  22      •      On March 22, 2019, four days following an in-person meeting with Puorro,

                                  23             Williams “communicated highly confidential details about a matter at Cisco,

                                  24             including [its] legal strategy, to Mr. Puorro.” Id. ¶¶ 142, 143.

                                  25      •      On May 9, 2019, after learning that an unknown plaintiff employee knows

                                  26             something about his role at Plantronics, Puorro tells Williams “I think we have a

                                  27             leak in our India team. Anyway you can find out?” In less than an hour,

                                  28             Williams, responds: “Ok . . . Have info . . . call me when it works.” Puorro and
                                                                                     38
                                       Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 39 of 47




                                   1         Williams then talk over the phone. Id. ¶ 148.

                                   2   •     On May 22, 2019, after Puorro introduced Williams to an unidentified third-

                                   3         party consultant (later hired as a Plantronics employee), Williams texts Puorro

                                   4         stating: “I’m having dinner with [consultant] tonight . . . Let me know if you want

                                   5         me to pass on anything.” Id. ¶150.

                                   6   •     On May 25, 2019, Williams texts Puorro stating: “I have something you

                                   7         probably want to know . . . .Just ring me when you can sneak away – don’t

                                   8         want to put this one in writing.” Id.¶ 151.

                                   9   •     On June 28, 2019, shortly before Williams’ interview with executives for a

                                  10         position at Plantronics, Puorro contacts Williams stating: “I heard more LR in

                                  11         the BU’s . . . Wonder if [particular employee] is safe or not . . . Dig for me?” Id.

                                  12         ¶ 158.
Northern District of California
 United States District Court




                                  13   •     On July 1, 2019, Puorro asked Williams if plaintiff had executed its planned

                                  14         “LR” (i.e., “limited restructuring” or layoffs). Williams responded. Id. ¶ 160.

                                  15   •     On August 19, 2019, Williams provides Puorro with the names of various

                                  16         employees affected by the layoffs and who could be recruited to Plantronics.

                                  17         Id. ¶ 163.

                                  18   •     On August 27, 2019, Puorro texts Williams about an internal meeting among

                                  19         plaintiff’s personnel, stating “How was UC break out yesterday?” Williams

                                  20         responds suggesting a phone call and then stating “ping me later – don’t want

                                  21         to put anything on Text [sic] that I don’t want Cisco to have!” Id. ¶ 165.

                                  22   •     On August 28, 2019, Williams sends pictures from the subject internal meeting

                                  23         to Puorro. Such pictures include screenshots of presentations and images of a

                                  24         new headset. Puorro asks “[d]oes it work with Zoom?” On that same day,

                                  25         Williams provided Puorro with details from a presentation at that same meeting

                                  26         concerning plaintiff’s competitive focus. Id. ¶ 167.

                                  27   •     On September 3, 2019, Williams contacts Puorro informing Puorro that he is

                                  28         meeting with an unidentified customer and suggesting that he could redirect
                                                                                39
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 40 of 47




                                   1             that customer’s business away from plaintiff. Id. ¶ 168.

                                   2      •      On September 7, 2019, Puorro texts Williams asking about some product.

                                   3             Williams responds “Talk? . . . Just in case big brother is watching…” Puorro

                                   4             responds “Calling.” Id. ¶ 169.

                                   5      •      On September 12, 2019, Williams contacted Puorro providing him with details

                                   6             about plaintiff’s upcoming layoffs and an employee to recruit. Id. ¶ 170.

                                   7      •      On September 13, 2019, Williams contacts Puorro stating that he heard

                                   8             “interesting rumors” about plaintiff’s collaboration platform and wanted to speak

                                   9             with Puorro live. Puorro called Williams shortly after. Id. ¶ 171.

                                  10      •      On September 16, 2019, Williams contacted Puorro (and an unidentified

                                  11             Plantronics executive) to provide information about Project x. Id. ¶ 172.

                                  12      •      On September 18, 2019, Williams contacted Puorro with information
Northern District of California
 United States District Court




                                  13             concerning plaintiff’s upcoming layoffs, the status of a particular business unit,

                                  14             and the name of a potential employee to recruit. Id. ¶ 174.

                                  15          The court concludes that the above allegations show that Puorro received the

                                  16   information relating to the various subject matter that Williams purportedly

                                  17   misappropriated. The sensitive nature of the information shared is shown by the multiple

                                  18   suggestions by Puorro and Williams that they take their communications off texting and to

                                  19   a phone call. Their attempts at secrecy support a reasonable inference that Puorro knew

                                  20   or should have known that the allegedly shared information was being passed along by

                                  21   Williams in violation of his PIIA. Given Puorro’s status as a former plaintiff employee

                                  22   subject to a PIIA, FAC ¶ 309, the court may also reasonably infer that Puorro should

                                  23   have known that Williams maintained a like agreement. Accordingly, plaintiff adequately

                                  24   alleged that Puorro misappropriated information concerning the various subjects

                                  25   purportedly shared by Williams.

                                  26                               B.     Misappropriation by Plantronics

                                  27          Plaintiff premises its trade secrets misappropriation claims against Plantronics

                                  28
                                                                                    40
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 41 of 47




                                   1   upon the alleged conduct of each individual defendant. FAC ¶¶ 314-22, 335.12 To

                                   2   support such claim premised upon Puorro’s alleged conduct, plaintiff advances theories

                                   3   of both vicarious liability and direct liability. Id. ¶¶ 317-318. With respect to Williams’

                                   4   alleged conduct, plaintiff advances only a theory of direct liability by ratification. Id. ¶ 321.

                                   5   The court analyzes each theory in turn.

                                   6                                       1.      Vicarious Liability for Puorro’s Conduct

                                   7           “Under the doctrine of respondeat superior, an employer is vicariously liable for the

                                   8   torts of its employees committed within the scope of [their] employment.” SolarCity Corp.

                                   9   v. Pure Solar Co., 2016 WL 11019989, at *5 (C.D. Cal. Dec. 27, 2016). Such liability

                                  10   extends to “intentional torts, even if the employer has not authorized the employee to

                                  11   perform the tortious activity, so long as there is a ‘causal nexus’ between the activity and

                                  12   the employee’s work.” Id. Courts consider conduct “within the scope of employment
Northern District of California
 United States District Court




                                  13   when it is performed, at least in part, to benefit the employer, though the employer may

                                  14   forbid it.” Id.

                                  15           Here, plaintiff adequately alleged that Puorro acted within the scope of his

                                  16   employment at Plantronics when he misappropriated the information purportedly taken by

                                  17   Williams. Significantly, as noted above, the subject information concerned, among other

                                  18   things, the status of particular internal meetings, FAC ¶ 165, the status of particular

                                  19   products, id. ¶¶ 167, 169, 171, and the names of employees affected by plaintiff’s layoffs

                                  20   that Plantronics may recruit, id. ¶¶ 137, 140, 141, 158, 160, 163, 172. Given that

                                  21   Plantronics and plaintiff operate in the same industry, the court may reasonably infer that

                                  22   Puorro acquired the information purportedly taken by Williams to benefit Plantronics. As

                                  23   a result, plaintiff adequately alleged that Plantronics misappropriated the information

                                  24   purportedly taken by Williams under a theory of vicarious liability.

                                  25
                                       12 The court has concluded that plaintiff failed to adequately allege that the information
                                  26
                                       purportedly misappropriated by Chung and He maintained independent economic value.
                                  27   As a result, to the extent plaintiff bases its trade secrets misappropriation claims against
                                       Plantronics on the information allegedly misappropriated by either defendant, such claims
                                  28   fail. Given that, the court need not analyze whether plaintiff adequately alleged that
                                       Plantronics is vicariously or directly liable for the alleged conduct of Chung or He.
                                                                                        41
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 42 of 47




                                   1                                         2.   Direct Liability for Ratifying Puorro’s and

                                   2                                              Williams’ Conduct

                                   3          “As an alternate theory to respondeat superior, an employer may be liable for an

                                   4   employee's act where the employer either authorized the tortious act or subsequently

                                   5   ratified an originally unauthorized tort.” Garcia ex rel. Marin v. Clovis Unified Sch. Dist.,

                                   6   627 F. Supp. 2d 1187, 1201 (E.D. Cal. 2009). “The theory of ratification is generally

                                   7   applied where an employer fails to investigate or respond to charges that an employee

                                   8   committed an intentional tort.” Id.

                                   9          Here, plaintiff alleges multiple instances where, over the course of interviewing for

                                  10   a position at Plantronics, Williams communicated the subject information to various

                                  11   unidentified Plantronics executives. Despite such communications, those executives did

                                  12   not reprimand Williams for (or otherwise caution him against) making such disclosures.
Northern District of California
 United States District Court




                                  13   In some instances, those executives instead requested additional related information.

                                  14   Allegations reflecting the above conduct by Plantronics’ executives include the following:

                                  15      •       “In preparation for the June 28 interviews, Mr. Williams prepared a ‘discussion

                                  16              guide’ PowerPoint presentation. This presentation contained Mr. Williams’

                                  17              plans for accelerating sales at Poly, which included Cisco’s product strategy

                                  18              and other financial data . . . Mr. Williams later emailed a version of this

                                  19              presentation to Second Poly Executive at the executive’s personal email

                                  20              address as opposed to the executive’s Poly email.” FAC ¶ 156.

                                  21      •       “On July 31, 2019, Mr. Williams sent a message to Second Poly Executive in

                                  22              which Mr. Williams proposed that it was ‘[t]ime to execute Project Liberator

                                  23              while Cisco is further distracted, grow sales and gain marketshare.’ Project

                                  24              Liberator is an ongoing Cisco sales strategy that Mr. Williams was involved

                                  25              with developing and executing while at Cisco.” Id. ¶ 162.

                                  26      •       “On August 22, 2019, Mr. Williams sent an email to Second Poly Executive’s

                                  27              personal gmail account describing his vision for executing ‘Project x’ at Poly.

                                  28              Project x is a Cisco sales strategy that Mr. Williams was involved with
                                                                                     42
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 43 of 47




                                   1                 developing and executing while at Cisco. . . . Mr. Williams discussed Project x

                                   2                 with Second Poly Executive. The Second Poly Executive asked Mr. Williams

                                   3                 to connect with Mr. Puorro and yet another Poly executive (‘Third Poly

                                   4                 Executive’) to ‘figure out next steps to execute the concept . . . .’ Mr. Williams

                                   5                 subsequently shared the details of Project x with Mr. Puorro and Third Poly

                                   6                 Executive.” Id. ¶ 164.

                                   7         •       On September 16, 2019, “Mr. Williams communicated with Mr. Puorro and

                                   8                 Third Poly Executive about Project x. Mr. Williams conveyed to Second Poly

                                   9                 Executive that these were ‘Great conversations’ and asked Second Poly

                                  10                 Executive if anything further was required.” Subsequently, “Second Poly

                                  11                 Executive said that he would get the HR people ’in gear today.’ Second Poly

                                  12                 Executive asked Poly’s human resources department to move fast.” Id. ¶¶
Northern District of California
 United States District Court




                                  13                 172-173.

                                  14             Plaintiff flagged each of these allegations in support of its position on this issue in

                                  15   its opposition. Dkt. 51 at 22. In its reply, Plantronics failed to explain how or why any of

                                  16   them fall short of ratification.13 Instead, Plantronics argues that the FAC’s

                                  17   acknowledgement that “Mr. Williams certified to Poly [on October 12, 2019, FAC ¶ 181]

                                  18   that he did not possess any Cisco confidential information when he was hired by Poly”

                                  19   undermines any assertion that its executives had knowledge of Williams’ alleged conduct.

                                  20   Dkt. 59 at 9. That argument is deflective. Whatever the certification’s contents, it does

                                  21   not alter the executives’ alleged participation in, or knowledge of, the communications

                                  22   bulleted above. Accordingly, plaintiff has adequately alleged that Plantronics

                                  23   misappropriated the information purportedly taken by Williams under a theory of direct

                                  24   liability by ratification as well.

                                  25

                                  26

                                  27
                                       13Plantronic’s opening brief similarly neglects any such explanation. In it, Plantronics
                                       summarily asserts that “plaintiff alleges nothing more than Mr. Williams sought
                                  28   employment at Poly, and that Mr. Williams had conversations regarding his recruitment
                                       with Mr. Puorro.” Dkt. 40 at 25
                                                                                     43
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 44 of 47




                                   1                 b.     Interference with Contract Claims

                                   2          California Civil Code § 3426.7(b) “preempts common law claims that are based on

                                   3   the same nucleus of facts as the misappropriation of trade secrets claim for relief.” K.C.

                                   4   Multimedia, Inc. v. Bank of Am. Tech. & Operations, Inc., 171 Cal. App. 4th 939, 958

                                   5   (2009).

                                   6          In its oppositions, plaintiff argues that its intentional interference claims do not

                                   7   arise from the same nucleus of facts as its trade secrets claims because Puorro induced

                                   8   Williams to breach his PIIA and that inducement “stands irrespective of the trade secret

                                   9   misappropriation.” Dkt. 51 at 24; Dkt. 52 at 16. To substantiate that assertion, plaintiff

                                  10   explains that “Mr. Puorro engaged in a scheme to have Mr. Williams deliver information

                                  11   about Cisco’s restructurings and provide information about Cisco employees,” id. (citing

                                  12   FAC ¶¶ 6, 130), and also used Williams “as an agent for Poly within Cisco to recruit Cisco
Northern District of California
 United States District Court




                                  13   employees not impacted by restructurings, and to take business from Cisco, thereby

                                  14   causing Mr. Williams to violate his own PIIA,” id. (citing FAC ¶¶ 130, 137, 141, 148, 168,

                                  15   309-10). Plaintiff then summarily asserts that “[t]hese allegations are separate, distinct,

                                  16   and tied to the interference and the breach of the PIIA document as opposed to the

                                  17   misappropriation of trade secrets.” Dkt. 51 at 25; Dkt. 52 at 16.

                                  18          Here, the court concludes that plaintiff failed to allege an intentional interference

                                  19   with contract claim that arises out of a set of operative facts distinct from those relied

                                  20   upon to support its trade secret misappropriation claims. By its own argument in support

                                  21   of these claims, plaintiff cites the same “scheme” by Puorro that it proffered to support its

                                  22   trade secret misappropriation claims. Compare Dkt. 51 at 24 (citing FAC ¶ 130) with Dkt.

                                  23   51 at 21 (citing FAC ¶ 130). While plaintiff cites certain communications by Williams

                                  24   concerning potential employees available for recruitment, Dkt. 51 at 24 (citing FAC ¶¶

                                  25   130, 137, 141), upcoming layoffs, id. (citing FAC ¶ 6), and existing clients potentially

                                  26   available for poaching, id. (citing FAC ¶ 168), specifically in support of its intentional

                                  27   interference claim, plaintiff relies upon the exact same sort of communications just a few

                                  28
                                                                                     44
                                            Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 45 of 47




                                   1   pages earlier in its opposition to substantiate its trade secrets misappropriation claims.14

                                   2   Plaintiff may not have it both ways.

                                   3           With respect to the remaining allegation cited by plaintiff in support of its claims—

                                   4   namely that Puorro asked Williams to run-down some leak in Plantronic’s India team,

                                   5   FAC ¶ 148—plaintiff fails to explain how or why it maintained a property right in

                                   6   identifying which members of Plantronics were “telling everyone [Puorro is] now the guys

                                   7   at Poly.” Bus. Sols., LLC v. Ganatra, 2019 WL 926351, at *6 (C.D. Cal. Jan. 7, 2019)

                                   8   (“common law claims premised on the wrongful taking of information which does not

                                   9   qualify as a trade secret are also superseded, unless the plaintiff identifies some law

                                  10   which confers the plaintiff with property rights in the information.” ).

                                  11           In any event, the very agreement that plaintiff bases its intentional interference

                                  12   claims upon (Williams’ PIIA agreement), Dkt. 51 at 24, serves as the sole basis for
Northern District of California
 United States District Court




                                  13   alleging the acquisition by “improper means” aspect of its trade secrets misappropriation

                                  14   claims against both Puorro and Plantronics, Dkt. 52 at 15 (“Mr. Puorro knew that the

                                  15   trade secrets were acquired through improper means, as having Mr. Williams disclose

                                  16   the trade secrets would violate his duty to maintain confidentiality established in Mr.

                                  17   Williams’ PIIA. [FAC] ¶ 309”); Dkt. 51 at 21 (same argument). Because plaintiff relies

                                  18   heavily upon the breach of that agreement to substantiate the misappropriation element

                                  19   of its trade secrets claims against Puorro and Plantronics, that agreement may not also

                                  20   serve as the object of its intentional interference claim absent a clear explanation of how

                                  21   its breach arises from a different set of facts. Plaintiffs fails to provide such explanation.

                                  22   Given the above, the court concludes that plaintiff has failed to allege an intentional

                                  23   interference with contract claim against both Puorro and Plantronics.

                                  24

                                  25
                                       14 Id. at 13 (“With respect to Mr. Williams and Mr. Puorro, the FAC identifies categories of
                                       information that Mr. Puorro induced Mr. Williams to misappropriate, including, for
                                  26   example . . . information about Cisco’s Limited Restructurings (citing FAC ¶159) . . .
                                       sales opportunities and customer lists . . . (citing FAC ¶ 258) . . . Within those categories
                                  27   of information, Cisco alleges with particularity the subject matter of specific trade secrets
                                       that Mr. Puorro induced Mr. Williams to take.”) (emphasis added); id. at 15 (“The FAC
                                  28   alleges just these type of trade secrets. . . . [FAC] ¶ 141 (non-public employee-specific
                                       information) . . .”) (emphasis added).
                                                                                       45
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 46 of 47




                                   1                 c.      Leave to Amend the Dismissed Claims

                                   2          A district court “should grant the plaintiff leave to amend if the complaint can

                                   3   possibly be cured by additional factual allegations,” however, dismissal without such

                                   4   leave “is proper if it is clear that the complaint could not be saved by amendment.”

                                   5   Somers, 729 F.3d at 960.

                                   6          Here, the court will allow plaintiff leave to amend its trade secret misappropriation

                                   7   claims against Chung and He only to allege the independent economic value of the

                                   8   purportedly misappropriated trade secret information with the requisite specificity.

                                   9   Plantronics and Puorro failed to advance any argument establishing that plaintiff cannot

                                  10   allege a basis for its intentional interference with contract claims that is legally distinct

                                  11   from that proffered in support of its trade secrets misappropriation claims. Given that, the

                                  12   court cannot conclude that plaintiff’s intentional interference with contract claims cannot
Northern District of California
 United States District Court




                                  13   be saved by amendment and will allow plaintiff one opportunity to do so. Absent leave of

                                  14   court or consent of defendants, plaintiff may not otherwise amend its pleadings. That

                                  15   prohibition extends to any attempt by plaintiff to expand its allegations to information that

                                  16   falls outside the subject matter previously found to have satisfied the sufficient

                                  17   particularity pleading requirement.

                                  18                                           CONCLUSION

                                  19          For the above reasons, the court rules as follows:

                                  20      •       Williams’ unopposed motion to compel arbitration and stay the instant litigation

                                  21              with respect to the claims against him is GRANTED, his motion to stay the

                                  22              instant litigation with respect to the claims against all other defendants is

                                  23              DENIED, and his alternative motion to dismiss is TERMINATED.

                                  24      •       Chung’s and He’s respective motions to dismiss are GRANTED with leave to

                                  25              amend as specified above.

                                  26      •       Plantronics’ and Puorro’s respective motions to dismiss are DENIED IN PART

                                  27              and GRANTED IN PART with leave to amend as specified above.

                                  28          The court allows plaintiff 28 days from the date of this order to file an amended
                                                                                      46
                                         Case 4:19-cv-07562-PJH Document 97 Filed 05/26/20 Page 47 of 47




                                   1   complaint accounting for the deficiencies in the dismissed claims. Failure to do so will

                                   2   result in dismissal of the subject claims with prejudice. Upon the filing of any amended

                                   3   complaint, plaintiff must also file a redline version clearly demarcating its changes from

                                   4   the FAC.

                                   5          IT IS SO ORDERED

                                   6   Dated: May 26, 2020

                                   7                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                   8                                               United States District Judge
                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    47
